Exhibit 10.82

 

LEASE AGREEMENT

BETWEEN

PROLOGIS LIMITED PARTNERSHIP I

AND

OCCAM NETWORKS, INC.

 

--------------------------------------------------------------------------------


 

[California Net Lease]

 


LEASE AGREEMENT


 

THIS LEASE AGREEMENT is made this 14th day of March, 2008, between ProLogis
Limited Partnership I, a Delaware limited partnership (“Landlord”), and the
Tenant named below.

 

Tenant:

Occam Networks, Inc., a Delaware corporation

 

 

Tenant’s Representative:

Robert Howard-Anderson

Address, and Telephone:

6868 Cortona Drive

 

Santa Barbara, CA 93117

 

 

Premises:

That portion of the Building, containing approximately 36,000 rentable square
feet, as determined by Landlord, commonly known as 3185 Laurelview Court,
Fremont, California 94538, as shown on Exhibit A.

 

 

Project:

Gateway Corporate Center

 

 

Building:

Building 3 (sba00403)

 

3185 Laurelview Court

 

Fremont, CA 94538

 

 

Tenant’s Proportionate Share of Project:


7.630%

 

 

Tenant’s Proportionate Share of Building:


100.000%

 

 

Lease Term:

Beginning on the Commencement Date and ending on the last day of the 86th full
calendar month thereafter, subject to the provisions of Addendum 4, and subject
further to any termination rights as granted under this Lease with respect to an
event of casualty or condemnation.

 

 

Commencement Date:

June 1, 2008

 

 

Initial Monthly Base Rent:

See Addendum 1

 

 

Initial Estimated Monthly Operating Expense Payments:
 (estimates only and subject to adjustment to actual costs and expenses
according to the provisions of this Lease)

1.  Common Area
Charges:                                                                          
$2,776.62

 

2. 
Taxes:                                                                                                                                                                      
$5,329.21

 

3. 
Insurance:                                                                                                                                                         
$535.00

 

 

Initial Estimated Monthly Operating Expense Payments:

 

$8,640.83

 

 

Initial Monthly Base Rent and Operating Expense Payments:

 

$8,640.83

 

 

Security Deposit:

Letter of Credit in the amount of $300,000.00 in the form attached hereto in
Addendum 5

 

 

Broker:

Colliers Parrish – Terry Bell, Joe Elliot, & George Quinn

 

 

Addenda:

1. Base Rent Adjustments  2. HVAC Maintenance Contract  3. Move Out Conditions 
4. Renewal Option (Baseball Arbitration)  5. Letter of Credit for Security
Deposit  6. Early Access for Fixturizaion  7. Storage and Use of Permitted
Hazardous Materials

 

 

Exhibits:

A. Site Plan  B. Floor Plan  B-1. Demo Plan  B-2. Conceptual Floor Plan  C. Sign
Criteria  D. Form of Letter of Credit

 

1.                                       Granting Clause.  In consideration of
the obligation of Tenant to pay rent as herein provided and in consideration of
the other terms, covenants, and conditions hereof, Landlord leases to Tenant,
and Tenant takes from Landlord, the Premises, to have and to hold for the Lease
Term, subject to the terms, covenants and conditions of this Lease.

 

2.                                       Acceptance of Premises.  Tenant shall
accept the Premises in its condition as of the Commencement Date, subject to all
applicable laws, ordinances, regulations, covenants and restrictions.  Landlord
has made no representation or warranty as to the suitability of the Premises for
the conduct of Tenant’s business, and Tenant waives any implied warranty that
the Premises are suitable for Tenant’s intended purposes.  Except as provided in
Paragraph 10, and as otherwise expressly set forth herein, in no event shall
Landlord have any obligation

 

1

--------------------------------------------------------------------------------


 

for any defects in the Premises or any limitation on its use.  The taking of
possession of the Premises shall be conclusive evidence that Tenant accepts the
Premises and that the Premises were in good condition at the time possession was
taken except for items that are Landlord’s responsibility (or for which Landlord
has provided a representation or warranty) under this paragraph and/or Paragraph
10, as well as any punchlist items agreed to in writing by Landlord and Tenant;
provided, however, that Tenant’s acceptance of the Premises shall not be deemed
a waiver of Landlord’s delivery condition obligations hereunder.  Landlord shall
deliver the Premises and related parking areas in good working order as of the
Commencement Date.  Landlord hereby represents that as of the date hereof
Landlord has not received any notice of non-compliance of any Legal
Requirements.

 

3.                                       Use.  The Premises shall be used only
for the purpose of general office, administration, research and development,
light manufacturing, assembly, receiving, storing, shipping and selling (but
limited to wholesale sales) products, materials and merchandise made and/or
distributed by Tenant and for such other lawful purposes as may be incidental
thereto.  Tenant shall not conduct or give notice of any auction, liquidation,
or going out of business sale on the Premises.  Tenant will use the Premises in
a careful, safe and proper manner and will not commit waste, overload the floor
or structure of the Premises or subject the Premises to use that would damage
the Premises.  Tenant shall not permit any objectionable or unpleasant odors,
smoke, dust, gas, noise, or vibrations to emanate from the Premises, or take any
other action that would constitute a nuisance or would disturb, unreasonably
interfere with, or endanger Landlord or any tenants of the Project.  Outside
storage, including without limitation, storage of trucks and other vehicles, is
prohibited without Landlord’s prior written consent.  Notwithstanding the
foregoing to the contrary, Tenant shall have the right to park operable vehicles
overnight at the truck loading docks and parking areas for the Premises.  This
provision also shall supersede the terms of Paragraphs 7 and 12 of the Rules and
Regulations attached to the Lease to the extent of any conflict with such rule. 
Subject to Landlord’s representation and warranty in Paragraph 2 hereof, Tenant,
at its sole expense, shall use and occupy the Premises in compliance with all
laws, including, without limitation, the Americans With Disabilities Act,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the Premises
(collectively, “Legal Requirements”).  The Premises shall not be used as a place
of public accommodation under the Americans With Disabilities Act or similar
state statutes or local ordinances or any regulations promulgated thereunder,
all as may be amended from time to time.  Tenant shall, at its expense, make any
alterations or modifications, within or without the Premises, that are required
by Legal Requirements related to Tenant’s particular use of the Premises. 
Tenant will not use or permit the Premises to be used for any purpose or in any
manner that would void Tenant’s or Landlord’s insurance or increase the
insurance risk.  If any increase in the cost of any insurance on the Premises or
the Project is caused by Tenant’s use or occupation of the Premises beyond that
cost that would normally be incurred with respect to a tenant engaging in the
uses permitted herein, or because Tenant vacates the Premises, then Tenant shall
pay the amount of such increase to Landlord.  Any occupation of the Premises by
Tenant prior to the Commencement Date shall be subject to the terms and
conditions of this Lease, other than any obligation of Tenant to pay Base Rent
or Operating Expenses as defined below.

 

Notwithstanding anything contained herein to the contrary, Tenant’s obligations
hereunder shall relate only to the interior of the Premises and any changes to
the Project in each case that relate solely to the specific manner of use of the
Premises by Tenant; and Landlord shall make all other additions to or
modifications of the Project required from time to time by Legal Requirements. 
The cost of such additions or modifications made by Landlord shall be included
in Operating Expenses pursuant to Paragraph 6 of this Lease, except for those
additions or modifications which are Landlord’s sole responsibility pursuant to
Paragraph 10 of this Lease or due to violations of law by Landlord in existence
as of the Commencement Date.

 

Landlord shall make such modifications as may be required by order or directive
of applicable governmental authority in order to bring the Building or the
Premises into compliance with applicable laws as of the Commencement Date
without cost or expense to Tenant and without including such cost or expense as
an Operating Expense.  Any modifications made by Landlord that are required by
applicable laws or regulations that become effective after the Commencement Date
or that are required as a result of Tenant’s specific use of the Premises shall
be chargeable to Tenant in accordance with the provisions of this Lease.

 

4.                                       Base Rent.  Tenant shall pay Base Rent
in the amount set forth above.  The third month’s Base Rent, the Security
Deposit, and the first monthly installment of estimated Operating Expenses (as
hereafter defined) shall be due and payable on the date hereof, and Tenant
promises to pay to Landlord in advance, without demand, deduction or set-off,
monthly installments of Base Rent on or before the first day of each calendar
month succeeding the Commencement Date.  Payments of Base Rent for any
fractional calendar month shall be prorated.  All payments required to be made
by Tenant to Landlord hereunder (or to such other party as Landlord may from
time to time specify in writing) shall be made to such place, within the
continental United States, as Landlord may from time to time designate to Tenant
in writing.  Except as otherwise specifically set forth herein, the obligation
of Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations.  Tenant shall have no
right at any time to abate, reduce, or set-off any rent due hereunder except as
may be expressly provided in this Lease.  If Tenant is delinquent in any monthly
installment of Base Rent or of estimated Operating Expenses for more than 5 days
and after notice as provided below, Tenant shall pay to Landlord on demand a
late charge equal to 5 percent of such delinquent sum.  Tenant shall not be
obligated to pay the late charge until Landlord has given Tenant 5 days written
notice of the delinquent payment (which may be given at any time during the
delinquency); provided, however, that such notice shall not be required more
than once in any 12-month period or twice over the Lease Term.  The provision
for such late charge shall be in addition to all of Landlord’s other rights and
remedies hereunder or at law and shall not be construed as a penalty.

 

5.                                       Security Deposit.  The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease.  The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default.  Upon
each occurrence of an Event of Default (hereinafter defined), Landlord may use
all or part of the Security Deposit to pay delinquent payments due under this
Lease, and the cost of any damage, injury, expense or liability caused by such
Event of Default, without prejudice to any other remedy

 

2

--------------------------------------------------------------------------------


 

provided herein or provided by law.  Tenant shall pay Landlord no later than ten
(10) days following Landlord’s demand the amount that will restore the Security
Deposit to its original amount.  Landlord’s obligation respecting the Security
Deposit is that of a debtor, not a trustee; no interest shall accrue thereon. 
The Security Deposit shall be the property of Landlord, but shall be paid to
Tenant when Tenant’s obligations under this Lease have been completely
fulfilled.  Landlord shall be released from any obligation with respect to the
Security Deposit upon transfer of this Lease, the Security Deposit (or so much
thereof as remains) and the Premises to a person or entity assuming Landlord’s
obligations under this Paragraph 5.

 

6.                                       Operating Expense Payments.  During
each month of the Lease Term, on the same date that Base Rent is due, Tenant
shall pay Landlord an amount equal to 1/12 of the annual cost, as estimated by
Landlord from time to time, of Tenant’s Proportionate Share (hereinafter
defined) of Operating Expenses for the Project.  Payments thereof for any
fractional calendar month shall be prorated.  The term “Operating Expenses”
means all costs and expenses incurred by Landlord with respect to the ownership,
maintenance, and operation of the Project including, but not limited to costs
of: Taxes (hereinafter defined) and fees payable to tax consultants and
attorneys for consultation and contesting taxes; insurance; utilities;
maintenance, repair and replacement of all portions of the Project, including
without limitation, paving and parking areas, roads, roofs (including the roof
membrane), alleys, and driveways, mowing, landscaping, exterior painting,
utility lines, heating, ventilation and air conditioning systems, lighting,
electrical systems and other mechanical and building systems; amounts paid to
contractors and subcontractors for work or services performed in connection with
any of the foregoing; charges or assessments of any association to which the
Project is subject; property management fees payable to a property manager,
including any affiliate of Landlord, not to exceed 3% of gross receipts;
security services, if any; trash collection, sweeping and removal; and additions
or alterations made by Landlord to the Project or the Building in order to
comply with Legal Requirements enacted after the Commencement Date of this Lease
(other than those expressly required herein to be made by Tenant), provided that
the cost of additions or alterations that may be capitalized for federal income
tax purposes in accordance with generally accepted accounting principles
(including, without limitation all capital repairs and replacements herein)
shall be amortized on a straight line basis over a period equal to the useful
life thereof in accordance with generally accepted accounting principles. 
Operating Expenses do not include costs, expenses, depreciation or amortization
for capital repairs and capital replacements required to be made by Landlord
under Paragraph 10 of this Lease, debt service under mortgages or ground rent
under ground leases, or costs of restoration following any casualty or
condemnation, leasing commissions, or the costs of renovating space for
tenants.  Further, Operating Expenses shall not mean or include: (i) costs
incurred in connection with the construction or remodeling of the Project or any
other improvements now or hereafter located thereon, or correction of defects in
design or construction; (ii) interest, principal, or other payments on account
of any indebtedness that is secured by any encumbrance on any part of the
Project, or rental or other payments under any ground lease, or any payments in
the nature of returns on or of equity of any kind; (iii) costs of selling,
syndicating, financing, mortgaging or hypothecating any part of or interest in
the Project; (iv) taxes on the income of Landlord or Landlord’s franchise taxes,
inheritance, gift, transfer estate or state taxes (unless any of said taxes are
hereafter instituted by applicable taxing authorities in substitution for ad
valorem real property taxes); (v) depreciation, reserves of any kind, including
replacement reserves and reserves for bad debt or lost rent, or any other charge
not involving the payment of money to third parties; (vi) Landlord’s overhead
costs, including equipment, supplies, accounting and legal fees, rent and other
occupancy costs or any other costs associated with the operation or internal
organization and function of Landlord as a business entity (but this provision
does not prevent the payment of a management fee to Landlord as provided in this
Paragraph 6); (vii) fees or other costs for professional services provided by
space planners, architects, engineers, and other similar professional
consultants, real estate commissions, and marketing and advertising expenses;
(viii) costs of defending or prosecuting litigation with any party, unless a
favorable judgment would reduce or avoid an increase in Operating Expenses;
(ix) costs incurred as a result of Landlord’s violation of any lease, contract,
law or ordinance, including fines and penalties; (x) late charges, interest or
penalties of any kind for late or other improper payment of any public or
private obligation, including ad valorem taxes; (xi) costs relating to the
presence of Hazardous Materials or of correcting any other conditions in order
to comply with any environmental law or ordinance (but this exclusion shall not
constitute a release by Landlord of Tenant for any such costs for which Tenant
is liable pursuant to Paragraph 30 of this Lease); (xii) costs for which
Landlord is reimbursed from any other source; (xiii) costs related to any
building or land not included in the Project, including any allocation of costs
incurred on a shared basis, such as centralized accounting costs, unless the
allocation is made on a reasonable and consistent basis that fairly reflects the
share of costs actually attributable to the Project; (xiv) the part of any costs
or other sum paid to any affiliate of Landlord that may exceed the fair market
price or cost generally payable for substantially similar goods or services in
the area of the Project; (xv) increases in insurance costs caused by the
activities of any other occupant of the Project, insurance deductibles in excess
of $10,000 and co-insurance payments; (xvi) costs occasioned by the act,
omission or violation of any law by Landlord, any other occupant of the Project,
or their respective agents, employees or contractors; (xvii) costs occasioned by
casualties or by the exercise of the power of eminent domain; (xviii) costs of
structural repairs to the Project; (xiv) costs which could properly be
capitalized under generally accepted accounting principles, except to the extent
amortized in the manner provided herein; (xx) costs of capital improvements made
for tenants other than Tenant; or (xxi) costs incurred as a result of any
violation of Legal Requirements by other tenants within the Project.

 

Landlord shall deliver to Tenant within 90 days following the final day of the
calendar year the Operating Expense Reconciliation Invoice (“Invoice”) and an
Operating Expense Summary Report listing the Operating Expenses for the prior
year of the Lease Term (“Report”).  In the event Tenant has a reasonable belief
that the Invoice and Report contain an error to the detriment of Tenant, Tenant,
at its sole cost and expense, shall have the right, during reasonable business
hours and not more than once per year, to examine in the Landlord’s local market
office property invoices evidencing such costs and expenses as provided for in
the Invoice and Report which Tenant believes to be in error.  Landlord agrees to
make the property invoices, a copier and conference room available to Tenant for
a period not to exceed one week to examine the property invoices. In the event
Tenant desires to exercise the foregoing right, Tenant shall deliver written
notice of Tenant’s intent to review the property invoices, and shall identify
the item(s) contained in the Invoice and Report believed to be in error, no
later than ninety (90) days following Tenant’s receipt of the Invoice and
Report.  Time is of the essence with regards to the

 

3

--------------------------------------------------------------------------------


 

delivery of such notice.  Upon Landlord’s receipt of Tenant’s notice, Landlord
and Tenant shall work in good faith to schedule a time and date for such
property invoice examination which shall be acceptable to both parties.  In the
event that Tenant accurately determines that the Invoice and Report contain an
error to the detriment of Tenant, Landlord shall immediately provide a revised
Invoice and Report to Tenant.  If Tenant has already paid the Invoice, Landlord
will provide a credit against Tenant’s obligations to pay Base Rent the amount
overpaid by Tenant.  Tenant shall keep any information gained from such
examination confidential and shall not disclose it to any other party, except as
required by law.  If requested by Landlord, Tenant shall be required to sign a
confidentiality agreement as a condition of Landlord making Landlord’s invoices
available for inspection.  If Tenant’s total payments of Operating Expenses for
any year are less than Tenant’s Proportionate Share of actual Operating Expenses
for such year, then Tenant shall pay the difference to Landlord within 30 days
after demand, and if more, then Landlord shall retain such excess and credit it
against Tenant’s next payments and shall refund such amounts promptly upon the
termination of this Lease.  For purposes of calculating Tenant’s Proportionate
Share of Operating Expenses, a year shall mean a calendar year except the first
year, which shall begin on the Commencement Date, and the last year, which shall
end on the expiration of this Lease.  With respect to Operating Expenses which
Landlord reasonably allocates to the entire Project, Tenant’s “Proportionate
Share” shall be the percentage set forth on the first page of this Lease as
Tenant’s Proportionate Share of the Project as reasonably adjusted by Landlord
in the future for changes in the physical size of the Premises or the Project;
and, with respect to Operating Expenses which Landlord reasonably allocates only
to the Building, Tenant’s “Proportionate Share” shall be the percentage set
forth on the first page of this Lease as Tenant’s Proportionate Share of the
Building as reasonably adjusted by Landlord in the future for changes in the
physical size of the Premises or the Building.  Landlord may equitably increase
Tenant’s Proportionate Share for any item of expense or cost reimbursable by
Tenant that relates to a repair, replacement, or service that benefits only the
Premises or only a portion of the Project or Building that includes the Premises
or that varies with occupancy or use.  The estimated Operating Expenses for the
Premises set forth on the first page of this Lease are only estimates, and
Landlord makes no guaranty or warranty that such estimates will be accurate.

 

7.                                       Utilities.  Tenant shall pay for all
water, gas, electricity, heat, light, power, telephone, sewer, sprinkler
services, refuse and trash collection, and other utilities and services used on
the Premises, all maintenance charges for utilities, and any storm sewer charges
or other similar charges for utilities imposed by any governmental entity or
utility provider, together with any taxes, penalties, surcharges or the like
pertaining to Tenant’s use of the Premises.  Landlord may cause at Tenant’s
expense any utilities to be separately metered or charged directly to Tenant by
the provider in the event that Tenant’s usage of such utilities is determined by
Landlord, in Landlord’s reasonable and non-discriminatory opinion, to be
excessive.  Tenant shall pay its share of all charges for jointly metered
utilities based upon consumption, as reasonably determined by Landlord.  No
interruption or failure of utilities shall result in the termination of this
Lease or the abatement of rent.  Tenant agrees to limit use of water and sewer
for normal restroom and kitchen uses.

 

Notwithstanding anything to the contrary contained in Paragraph 7 of this Lease,
if an interruption or cessation of utilities results from a cause within
Landlord’s reasonable control and the Premises are not usable by Tenant for the
conduct of Tenant’s business as a result thereof, Base Rent and applicable
Operating Expenses not actually incurred by Tenant shall be abated for the
period which commences five (5) business days after the date Tenant gives to
Landlord notice of such interruption until such utilities are restored.

 

8.                                       Taxes.  Landlord shall pay all taxes,
assessments and governmental charges (collectively referred to as “Taxes”) that
accrue against the Project during the Lease Term, which shall be included as
part of the Operating Expenses charged to Tenant.  Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens thereof.  All capital levies or other taxes assessed or imposed on
Landlord upon the rents payable to Landlord under this Lease and any franchise
tax, any excise, transaction, sales or privilege tax, assessment, levy or charge
measured by or based, in whole or in part, upon such rents from the Premises
and/or the Project or any portion thereof shall be paid by Tenant to Landlord
monthly in estimated installments or upon demand, at the option of Landlord, as
additional rent; provided, however, in no event shall Tenant be liable for any
net income, inheritance or estate taxes imposed on Landlord unless such net
income taxes are in substitution for any Taxes payable hereunder.  If any such
tax or excise is levied or assessed directly against Tenant, then Tenant shall
be responsible for and shall pay the same at such times and in such manner as
the taxing authority shall require.  Tenant shall be liable for all taxes levied
or assessed against any personal property or fixtures placed in the Premises,
whether levied or assessed against Landlord or Tenant.

 

Notwithstanding anything contained herein to the contrary, in the event that
Landlord pays any special assessment or similar charge in a lump sum payment
when otherwise Landlord, at its election, could have paid such assessment or
charge in installments as deemed appropriate by the appropriate governmental
authority, Tenant’s Proportionate Share of such special assessments shall be
determined as if Landlord had elected to pay such assessment in installments,
and Tenant shall be responsible for only those installments or parts of
installments which would be attributable to the Lease Term or any extensions
thereof.  All parties hereby agree that in no event shall this provision apply
to Landlord’s real property taxes.

 

9.                                       Insurance.  Landlord shall maintain all
risk property insurance covering the full replacement cost of the Building. 
Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may deem necessary, including, but not limited to,
commercial liability insurance and rent loss insurance.  All such insurance
shall be included as part of the Operating Expenses charged to Tenant.  The
Project or Building may be included in a blanket policy (in which case the cost
of such insurance allocable to the Project or Building will be determined by
Landlord based upon the insurer’s cost calculations).  Tenant shall also
reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the Premises
in a manner different than the permitted use hereunder.

 

4

--------------------------------------------------------------------------------


 

Tenant, at its expense, shall maintain during the Lease Term: all risk property
insurance covering the full replacement cost of all property and improvements
installed or placed in the Premises by Tenant at Tenant’s expense, including,
without limitation, Tenant’s Trade Fixtures (as hereinafter defined in Paragraph
12 of this Lease) required to be removed upon surrender of the Premises;
worker’s compensation insurance with no less than the minimum limits required by
law; employer’s liability insurance with such limits as required by law; and
commercial liability insurance, with a minimum limit of $1,000,000 per
occurrence and a minimum umbrella limit of $1,000,000, for a total minimum
combined general liability and umbrella limit of $2,000,000 (together with such
additional umbrella coverage as Landlord may reasonably require) for property
damage, personal injuries, or deaths of persons occurring in or about the
Premises.  The commercial liability policies shall name Landlord as an
additional insured, insure on an occurrence and not a claims-made basis, be
issued by insurance companies which are reasonably acceptable to Landlord, not
be cancelable unless 30 days’ prior written notice shall have been given to
Landlord, contain a hostile fire endorsement and a contractual liability
endorsement and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies).  Such policies or certificates thereof shall be delivered to
Landlord by Tenant upon commencement of the Lease Term and upon each renewal of
said insurance.

 

The all risk property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, their officers, directors,
employees, managers, agents, invitees and contractors, in connection with any
loss or damage thereby insured against.  Notwithstanding anything to the
contrary in this Lease, neither party nor its officers, directors, employees,
managers, agents, invitees, subtenants, assignees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk
property insurance, and each party waives any claims against the other party,
and its officers, directors, employees, managers, agents, invitees and
contractors for such loss or damage regardless of the negligence of the party so
released.  The failure of a party to insure its property shall not void this
waiver.  Landlord and its agents, employees and contractors shall not be liable
for, and Tenant hereby waives all claims against such parties for, business
interruption and losses occasioned thereby sustained by Tenant or any person
claiming through Tenant resulting from any accident or occurrence in or upon the
Premises or the Project from any cause whatsoever, including without limitation,
damage caused in whole or in part, directly or indirectly, by the negligence of
Landlord or its agents, employees or contractors.

 

10.                                 Landlord’s Repairs.  Landlord shall
maintain, at its expense, the structural soundness of the roof, foundation, and
exterior walls of the Building in good repair, reasonable wear and tear and
uninsured losses and damages caused by Tenant, its agents and contractors
excluded.  The term “walls” as used in this Paragraph 10 shall not include
windows, glass or plate glass, doors or overhead doors, special store fronts,
dock bumpers, dock plates or levelers, or office entries.  Tenant shall promptly
give Landlord written notice of any repair required by Landlord pursuant to this
Paragraph 10, after which Landlord shall have a reasonable opportunity to
repair.

 

In the event of an emergency, Tenant shall have the right to make such
temporary, emergency repairs (and only such temporary, emergency repairs) to the
roof, foundation, exterior walls and interior load bearing walls of the Building
as may be reasonably necessary to prevent material damage to Tenant’s property
at the Premises and/or personal injury to Tenant’s employees at the Premises
(provided Tenant first attempts to notify Landlord telephonically of such
emergency and notifies Landlord of such circumstances in writing as soon as
practicable thereafter).  In such event, Landlord shall reimburse Tenant for the
reasonable, out-of-pocket costs actually incurred by Tenant in making such
repairs, up to but not to exceed $25,000.  If Landlord fails to reimburse Tenant
for the reasonable, out-of-pocket costs incurred by Tenant in making such
repairs with respect to such emergency, within 30 days after demand therefor,
accompanied by supporting evidence of the costs incurred by Tenant, then Tenant
may bring an action for damages against Landlord to recover such costs, together
with interest thereof at the rate provided for in Paragraph 37(j) of this Lease,
and reasonable attorney’s fees incurred by Tenant in bringing such action for
damages.  In no event, however, shall Tenant have a right to terminate this
Lease.

 

11.                                 Tenant’s Repairs.  Landlord, at Tenant’s
expense as provided in Paragraph 6, shall maintain in good repair and condition
the roof membrane, interior load-bearing walls, underground and subsurface
utility piping, parking areas and other common areas of the Building and the
Project, including, but not limited to driveways, alleys, landscape and grounds
surrounding the Premises.  Subject to Landlord’s obligation in Paragraphs 2 and
10 and subject to Paragraphs 9 and 15, Tenant, at its expense, shall repair,
replace and maintain in good condition all portions of the Premises and all
areas, improvements and systems exclusively serving the Premises including,
without limitation, dock and loading areas, truck doors, plumbing, water and
sewer lines up to points of common connection, fire sprinklers and fire
protection systems, entries, doors, ceilings, windows, interior walls, and the
interior side of demising walls, and heating, ventilation and air conditioning
systems.  Such repair and replacements include capital expenditures and repairs
whose benefit may extend beyond the Term, and such capital expenditures and
repairs shall be amortized in accordance with the Formula (defined hereafter)
over the remainder of the Lease Term, without regard to any extension or renewal
option not then exercised.  The “Formula” shall mean that number, the numerator
of which shall be the number of months of the Lease Term remaining after the
replacement of any such capital expenditures, and the denominator of which shall
be the maximum amortization period (in months) allowable for determining
depreciation of such capital expenditures under generally accepted accounting
principles.  Landlord shall pay for such capital expenditures and repairs and
Tenant shall reimburse Landlord for its amortized share of same (determined as
hereinabove set forth) in equal monthly installments in the same manner as the
payment by Tenant to Landlord of the Operating Expenses.  In the event Tenant
extends the Lease Term either by way of an option or negotiated extension, such
reimbursement by Tenant shall continue as provided above until such amortization
period has expired.  Heating, ventilation and air conditioning systems and other
mechanical and building systems serving the Premises shall be maintained at
Tenant’s expense pursuant to maintenance service contracts entered into by
Tenant or, if not done by Tenant, by Landlord.  The scope of services and
contractors under such maintenance contracts shall be reasonably approved by
Landlord.  If Tenant fails to perform any repair or replacement for which it is
responsible within applicable notice and cure periods, Landlord may perform such
work and be reimbursed by Tenant within 10 days after demand therefor.  Subject
to Paragraphs 9 and 15, Tenant shall

 

5

--------------------------------------------------------------------------------


 

bear the full cost of any repair or replacement to any part of the Building or
Project that results from damage caused by Tenant, its agents, contractors, or
invitees and any repair that benefits only the Premises.

 

Landlord agrees to enforce all contractor’s or subcontractor’s guarantees or
warranties, if any, which relate to any construction work concerning which
Tenant shall have the obligation to make repairs to Tenant’s benefit.

 

12.                                 Tenant-Made Alterations and Trade Fixtures. 
Any alterations, additions, or improvements made by or on behalf of Tenant to
the Premises (“Tenant-Made Alterations”), which are interior, non-structural
Tenant-Made Alterations, the cost of which exceeds $10,000 in each instance,
shall be subject to Landlord’s prior written consent, not to be unreasonably
withheld, delayed or conditioned provided that such alteration does not
materially affect the structure or the roof of the Building, modify the exterior
of the Building, or modify the utility or mechanical systems of the Project. 
Tenant shall have the right to perform interior, non-structural Tenant-Made
Alterations, the cost of which does not exceed $10,000 in each instance, without
obtaining Landlord’s prior written consent, by providing a written notice of
such Tenant-Made Alterations to Landlord containing sufficient and complete
information regarding such Tenant-Made Alterations, provided that such
alteration does not materially affect the structure or the roof of the Building,
or modify the exterior of the Building, or modify the utility or mechanical
systems of the Building.  Tenant shall cause, at its expense, all Tenant-Made
Alterations to comply with insurance requirements and with Legal Requirements
and shall construct at its expense any alteration or modification required by
Legal Requirements as a result of any Tenant-Made Alterations.  All Tenant-Made
Alterations shall be constructed in a good and workmanlike manner by contractors
reasonably acceptable to Landlord and only materials of equal or superior
quality to those currently in the Premises shall be used.  All plans and
specifications for any Tenant-Made Alterations shall be submitted to Landlord
for its approval.  Landlord may monitor construction of the Tenant-Made
Alterations.  Tenant shall reimburse Landlord for its reasonable, third-party,
out-of-pocket costs in reviewing plans and specifications and in monitoring
construction except with respect to the Initial Tenant-Made Alterations. 
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to see that
such plans and specifications or construction comply with applicable laws,
codes, rules and regulations.  Tenant shall provide Landlord with the identities
and mailing addresses of all persons performing work or supplying materials,
prior to beginning such construction, and Landlord may post on and about the
Premises notices of non-responsibility pursuant to applicable law.  Tenant shall
make other arrangements satisfactory to Landlord to assure payment for the
completion of all work free and clear of liens and shall provide certificates of
insurance for worker’s compensation and other coverage in amounts and from an
insurance company satisfactory to Landlord protecting Landlord against liability
for personal injury or property damage during construction.  Upon completion of
any Tenant-Made Alterations, Tenant shall deliver to Landlord sworn statements
setting forth the names of all contractors and subcontractors who did work on
the Tenant-Made Alterations and final lien waivers from all such contractors and
subcontractors.  Upon surrender of the Premises, all Tenant-Made Alterations and
any leasehold improvements constructed by Landlord or Tenant shall remain on the
Premises as Landlord’s property, except to the extent Landlord requires removal
at Tenant’s expense of any such items or Landlord and Tenant have otherwise
agreed in writing in connection with Landlord’s consent to any Tenant-Made
Alterations.  Upon Tenant’s request, Landlord shall provide Tenant, at the time
of Tenant’s request for approval of Tenant-Made Alterations, a list of which
Tenant-Made Alterations Landlord will require Tenant to remove upon surrender of
the Premises.  Tenant shall repair any damage caused by such removal.

 

Tenant, at its own cost and expense and without Landlord’s prior approval, may
erect such shelves, bins, machinery and trade fixtures (collectively “Trade
Fixtures”) in the ordinary course of its business provided that such items do
not alter the basic character of the Premises, do not overload or damage the
Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord’s requirements set forth above.  Tenant shall
remove its Trade Fixtures and shall repair any damage caused by such removal.

 

Notwithstanding anything contained herein to the contrary, Landlord shall
contribute up to a maximum amount of $900,000 (the “TI Allowance”), toward the
Initial Tenant-Made Alterations (as hereinafter defined) to the Premises, which
such payment shall be made by Landlord to Tenant within 30 days following
(i) completion of the Initial Tenant-Made Alterations, (ii) Landlord’s receipt
of Tenant’s invoice substantiating the costs related thereto, (iii) Landlord’s
receipt of final lien waivers from all contractors and subcontractors who did
work on the Initial Tenant-Made Alterations, and (iv) Landlord’s receipt of a
copy of the final permit approved by the applicable governing authority to the
extent required for such Initial Tenant-Made Alterations.  Landlord shall be
under no obligation to pay for any Initial Tenant-Made Alterations to the
Premises in excess of the TI Allowance.  Further, such TI Allowance shall only
be available for Tenant’s use through December 31, 2008, and Tenant hereby
waives any and all rights to any unused portion of the TI Allowance remaining as
of January 1, 2009.

 

For purposes of this Lease, the “Initial Tenant-Made Alterations” shall be
deemed to mean the following and shall be performed in accordance with the
provisions governing Tenant-Made Alterations as set forth above, and therefore,
shall be subject to Landlord’s prior written approval of the plans,
specifications, finishes, and contractors related thereto:

 

1.               Demolition of existing floor plan as shown in Exhibit B-1.

 

2.               Design and build-out of conceptual floor plan as shown in
Exhibit B-1.

 

Notwithstanding anything to the contrary above, Initial Tenant-Made Alterations
shall not be subject to restoration upon expiration or early termination of the
Lease.

 

6

--------------------------------------------------------------------------------


 

13.                                 Signs.  Tenant shall not make any changes to
the exterior of the Premises, install any exterior lights, decorations,
balloons, flags, pennants, banners, or painting, or erect or install any signs,
windows or door lettering, placards, decorations, or advertising media of any
type which can be viewed from the exterior of the Premises, without Landlord’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.  Upon surrender or vacation of the Premises, Tenant shall have removed
all signs and repair, paint, and/or replace the building facia surface to which
its signs are attached.  Tenant shall obtain all applicable governmental permits
and approvals for sign and exterior treatments.  All signs, decorations,
advertising media, blinds, draperies and other window treatment or bars or other
security installations visible from outside the Premises shall be subject to
Landlord’s approval and conform in all respects to Landlord’s requirements. 
Landlord’s sign criteria are as set forth in Exhibit C attached hereto.

 

14.                                 Parking.  Tenant shall be entitled to park
in common with other tenants of the Project in those areas designated for
nonreserved parking in not less than its pro rata share of the total parking
spaces for the Project.  In addition Tenant shall have the right, at Tenant’s
sole cost, to identify two parking spaces at the entrance of the Premises as
“Visitor” parking spaces.  Landlord may allocate parking spaces among Tenant and
other tenants in the Project if Landlord determines that such parking facilities
are becoming crowded.  Landlord shall not be responsible for enforcing Tenant’s
parking rights against any third parties, but upon Tenants request, shall
request that other tenants that are using more than their pro rata share of
spaces refrain from doing so.

 

15.                                 Restoration.  If at any time during the
Lease Term the Premises are damaged by a fire or other casualty, Landlord shall
notify Tenant within 45 days after such damage as to the amount of time Landlord
reasonably estimates it will take to restore the Premises.  If the restoration
time is estimated to exceed 6 months, either Landlord or Tenant may elect to
terminate this Lease upon notice to the other party given no later than 30 days
after Landlord’s notice.  If neither party elects to terminate this Lease or if
Landlord estimates that restoration will take 6 months or less, then, subject to
receipt of sufficient insurance proceeds, Landlord shall promptly restore the
Premises including Initial Tenant-Made Alterations, but excluding Trade Fixtures
or Tenant’s personal property, subject to delays arising from the collection of
insurance proceeds or from Force Majeure events.  Tenant at Tenant’s expense
shall promptly perform, subject to delays arising from the collection of
insurance proceeds, or from Force Majeure events, all repairs or restoration not
required to be done by Landlord and shall promptly re-enter the Premises and
commence doing business in accordance with this Lease.  Notwithstanding the
foregoing, either party may terminate this Lease if the Premises are damaged
during the last year of the Lease Term and Landlord reasonably estimates that it
will take more than one month to repair such damage.  Base Rent and Operating
Expenses shall be abated for the period of repair and restoration in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises.  Such abatement shall be the sole
remedy of Tenant, and except as provided herein, Tenant waives any right to
terminate the Lease by reason of damage or casualty loss.

 

Notwithstanding the terms and conditions of this Paragraph 15, if the Premises
are not restored by Landlord within the later of 6 months of the date of
casualty (subject to Force Majeure and Tenant-caused delays) or the date
Landlord estimated completion of the restoration as described above (subject to
Force Majeure and Tenant-caused delays), Tenant may terminate the Lease upon
thirty (30) days written notice to Landlord; provided, however, if Landlord
completes the restoration in said thirty (30) day notice period, Tenant’s notice
of termination shall be null and void and this Lease shall continue in full
force and effect.

 

16.                                 Condemnation.  If any part of the Premises
or the Project should be taken for any public or quasi-public use under
governmental law, ordinance, or regulation, or by right of eminent domain, or by
private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking would
prevent or materially interfere with Tenant’s use of the Premises in Landlord’s
reasonable judgment or in Landlord’s judgment would materially interfere with or
impair its ownership or operation of the Project, then upon written notice by
Landlord or Tenant to the other this Lease shall terminate and Base Rent and
Operating Expenses shall be apportioned as of said date.  If part of the
Premises shall be Taken, and this Lease is not terminated as provided above, the
Base Rent and Operating Expenses payable hereunder during the unexpired Lease
Term shall be reduced to such extent as may be fair and reasonable based on the
diminution of Tenant’s ability to use the Premises.  In the event of any such
Taking, Landlord shall be entitled to receive the entire price or award from any
such Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award.  Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses, relocation
expenses, the unamortized value of improvements made to the Premises at Tenant’s
expense and damage to Tenant’s Trade Fixtures, if a separate award for such
items is made to Tenant.

 

17.                                 Assignment and Subletting.  Without
Landlord’s prior written consent, which Landlord shall not unreasonably
withhold, condition or delay, Tenant shall not assign this Lease or sublease the
Premises or any part thereof or mortgage, pledge, or hypothecate its leasehold
interest or grant any concession or license within the Premises and any attempt
to do any of the foregoing shall be void and of no effect.  For purposes of this
paragraph, a transfer of 50% or more of the ownership interests controlling
Tenant in one or more related transactions (excluding public offering) shall be
deemed an assignment of this Lease unless such ownership interests are publicly
traded or become publicly traded.  Notwithstanding the above, Tenant may assign
or sublet the Premises, or any part thereof, to any entity controlling Tenant,
controlled by Tenant or under common control with Tenant (a “Tenant Affiliate”),
without the prior written consent of Landlord.  Tenant shall reimburse Landlord
for all of Landlord’s reasonable third party out-of-pocket expenses in
connection with any assignment or sublease, not to exceed $500 per event of
assignment or subletting.  Upon Landlord’s receipt of Tenant’s written notice of
a desire to assign or sublet the Premises, or any part thereof (other than to a
Tenant Affiliate or pursuant to a Permitted Transfer), Landlord may, by giving
written notice to Tenant within 10 days after receipt of Tenant’s notice,
(i) consent to such proposed assignment or sublease, (ii) refuse such consent,
or (iii) terminate this Lease with respect to the space described in Tenant’s
notice, as of the date specified in Tenant’s notice for the commencement of the
proposed assignment or

 

7

--------------------------------------------------------------------------------


 

sublease provided the sublease is for at least 75% of the Premises and for at
least 90% of the remaining term of the Lease.  If Landlord so terminates the
Lease, Landlord may enter into a lease directly with the proposed sublessee or
assignee.  Tenant may withdraw its notice to sublease or assign by notifying
Landlord within 10 days after Landlord has given Tenant notice of such
termination, in which case the Lease shall not terminate but shall continue.

 

Notwithstanding anything contained herein to the contrary, provided no Event of
Default has occurred and is continuing under this Lease beyond any applicable
notice and cure period, upon 10 days prior written notice to Landlord, Tenant
may, without Landlord’s prior written consent and without being subject to any
of the terms of this Section 17, transfer 50% or more of its ownership interests
or assign this Lease to an entity into which Tenant is merged or consolidated or
to an entity to which substantially all of Tenant’s assets are transferred
(collectively, a “Permitted Transfer”), provided (x) such merger, consolidation,
or transfer of assets is for a good business purpose and not principally for the
purpose of transferring Tenant’s leasehold estate, and (y) the assignee or
successor entity has a net worth at least equal to the net worth of Tenant
immediately prior to such merger, consolidation, or transfer.

 

It shall be reasonable for the Landlord to withhold its consent to any
assignment or sublease in any of the following instances: (i) an Event of
Default has occurred and is continuing beyond any applicable notice and cure
period that would not be cured upon the proposed sublease or assignment;
(ii) the assignee does not have a net worth calculated according to generally
accepted accounting principles at least equal to the greater of the net worth of
Tenant immediately prior to such assignment or the net worth of the Tenant at
the time it executed the Lease; (iii) the intended use of the Premises by the
assignee or sublessee is not a permitted use hereunder; (iv) the intended use of
the Premises by the assignee or sublessee would materially increase the
pedestrian or vehicular traffic to the Premises or the Project; (v) occupancy of
the Premises by the assignee or sublessee would, in Landlord’s opinion, violate
an agreement binding upon Landlord or the Project with regard to the identity of
tenants, usage in the Project, or similar matters; (vi) the identity or business
reputation of the assignee or sublessee will, in the good faith judgment of
Landlord, tend to damage the goodwill or reputation of the Project; (vii)the
assignment or sublet is to another tenant in the Project and is at rates which
are below those charged by Landlord for comparable space in the Project;
(viii) in the case of a sublease, the subtenant has not acknowledged that the
sublease is subject to all of the terms and conditions of this Lease; or
(ix) the proposed assignee or sublessee is a governmental agency.  Tenant and
Landlord acknowledge that each of the foregoing criteria are reasonable as of
the date of execution of this Lease.  The foregoing criteria shall not exclude
any other reasonable basis for Landlord to refuse its consent to such assignment
or sublease.  Any approved assignment or sublease shall be expressly subject to
the terms and conditions of this Lease.  Tenant shall provide to Landlord all
information concerning the assignee or sublessee as Landlord may request.

 

Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant’s obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant’s other obligations under this Lease (regardless of whether Landlord’s
approval has been obtained for any such assignments or sublettings).  In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus received
in lieu of rent therefor or incident thereto) exceeds the rental payable under
this Lease, except as the same relates to a Tenant Affiliate or an entity
described in the second paragraph of this Section 17, regardless of its net
worth or any transfer of ownership interests as set forth above which is deemed
to be an assignment hereunder, then Tenant shall be bound and obligated to pay
Landlord as additional rent hereunder Fifty percent (50%) of such excess rental
and other excess consideration within 10 days following receipt thereof by
Tenant, after first deducting therefrom Tenant’s reasonable broker commissions,
and tenant improvement costs to effectuate such transfer.

 

If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant’s
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder beyond applicable notice and cure
periods Landlord may collect rent from the assignee, sublessee, mortgagee,
pledgee, party to whom the leasehold interest was hypothecated, concessionee or
licensee or other occupant and, except to the extent set forth in the preceding
paragraph, apply the amount collected to the next rent payable hereunder; and
all such rentals collected by Tenant shall be held in trust for Landlord and
immediately forwarded to Landlord.  No such transaction or collection of rent or
application thereof by Landlord, however, shall be deemed a waiver of these
provisions or a release of Tenant from the further performance by Tenant of its
covenants, duties, or obligations hereunder.

 

18.                                 Indemnification.  Except for the negligence
or willful misconduct of or breach of this Lease by Landlord, its agents,
employees or contractors, and to the extent permitted by law, Tenant agrees to
indemnify, defend and hold harmless Landlord, and Landlord’s agents, employees
and contractors, from and against any and all losses, liabilities, damages,
costs and expenses (including attorneys’ fees) resulting from claims by third
parties for injuries to any person and damage to or theft or misappropriation or
loss of property occurring in or about the Project and arising from the use and
occupancy of the Premises or from any activity, work, or thing done, permitted
or suffered by Tenant in or about the Premises or due to any other act or
omission of Tenant, its subtenants, assignees, invitees, employees, contractors
and agents or Tenant’s breach of this Lease.  The furnishing of insurance
required hereunder shall not be deemed to limit Tenant’s obligations under this
Paragraph 18.

 

19.                                 Inspection and Access.  Landlord and its
agents, representatives, and contractors may enter the Premises at any
reasonable time to inspect the Premises and to make such repairs as may be
required or permitted pursuant to this Lease upon 24 hour advance notice (except
in case of emergency, where no such notice shall be required).  In any entry of
the Premises, Landlord and Landlord’s representatives shall not unreasonably or
materially interfere with Tenant’s operations in the Premises and shall abide by
Tenant’s reasonable security and health and safety requirements.  Landlord and
Landlord’s representatives may enter the Premises during business hours for the
purpose of showing the Premises to prospective purchasers and, during the last
year of the Lease Term,

 

8

--------------------------------------------------------------------------------


 

to prospective tenants.  Landlord may erect a suitable sign on the Premises
stating the Premises are available to let during the last six (6) months of the
Lease Term or that the Project is available for sale.  Landlord may grant
easements, make public dedications, designate common areas and create
restrictions on or about the Premises, provided that no such easement,
dedication, designation or restriction materially interferes with Tenant’s use
or occupancy of the Premises or materially increases Tenant’s obligations or
decreases Tenant’s rights hereunder.  At Landlord’s request, Tenant shall
execute such instruments as may be necessary for such easements, dedications or
restrictions.

 

20.                                 Quiet Enjoyment.  If Tenant shall perform
all of the covenants and agreements herein required to be performed by Tenant
within applicable notice and cure periods, Tenant shall, subject to the terms of
this Lease, at all times during the Lease Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.

 

21.                                 Surrender.  Upon termination of the Lease
Term or earlier termination of Tenant’s right of possession, Tenant shall
surrender the Premises to Landlord in the same condition as received, broom
clean, ordinary wear and tear and casualty loss and condemnation covered by
Paragraphs 15 and 16 and Hazardous Materials which Tenant is not obligated to
remediate pursuant to Paragraph 30 of this Lease excepted.  Any Trade Fixtures,
Tenant-Made Alterations and property not so removed by Tenant as permitted or
required herein may be stored, removed, and disposed of by Landlord at Tenant’s
expense, and Tenant waives all claims against Landlord for any damages resulting
from Landlord’s retention and disposition of such property to the extent
Landlord complies with applicable laws in connection therewith.  All obligations
of Tenant hereunder not fully performed as of the termination of the Lease Term
shall survive the termination of the Lease Term, including without limitation,
indemnity obligations, payment obligations with respect to Operating Expenses
and obligations concerning the condition and repair of the Premises.

 

22.                                 Holding Over.  If Tenant retains possession
of the Premises after the termination of the Lease Term, unless otherwise agreed
in writing, such possession shall be subject to immediate termination by
Landlord at any time, and all of the other terms and provisions of this Lease
(excluding any expansion or renewal option or other similar right or option)
shall be applicable during such holdover period, except that Tenant shall pay
Landlord from time to time, upon demand, as Base Rent for the holdover period,
an amount equal to 150% the Base Rent in effect on the termination date,
computed on a monthly basis for each month or part thereof during such holding
over.  All other payments shall continue under the terms of this Lease.  In
addition, Tenant shall be liable for all damages incurred by Landlord as a
result of such holding over.  No holding over by Tenant, whether with or without
consent of Landlord, shall operate to extend this Lease except as otherwise
expressly provided, and this Paragraph 22 shall not be construed as consent for
Tenant to retain possession of the Premises.  For purposes of this Paragraph 22,
“possession of the Premises” shall continue until, among other things, Tenant
has delivered all keys to the Premises to Landlord, Landlord has complete and
total dominion and control over the Premises, and Tenant has completely
fulfilled all obligations required of it upon termination of the Lease as set
forth in this Lease, including, without limitation, those concerning the
condition and repair of the Premises.

 

23.                                 Events of Default.  Each of the following
events shall be an event of default (“Event of Default”) by Tenant under this
Lease:

 

(i)                                     Tenant shall fail to pay any installment
of Base Rent or any other payment required herein when due, and such failure
shall continue for a period of 5 days after written notice from Landlord to
Tenant that such payment was due; provided, however, that Landlord shall not be
obligated to provide written notice of such failure more than 1 time in any
consecutive 12 month period, and the failure of Tenant to pay any second or
subsequent installment of Base Rent or any other payment required herein when
due in any consecutive 12 month period shall constitute an Event of Default by
Tenant under this Lease without the requirement of notice or opportunity to
cure.

 

(ii)                                  Tenant or any guarantor or surety of
Tenant’s obligations hereunder shall (A) make a general assignment for the
benefit of creditors; (B) commence any case, proceeding or other action seeking
to have an order for relief entered on its behalf as a debtor or to adjudicate
it as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“proceeding for relief”); (C) become the subject of any proceeding for relief
which is not dismissed within 60 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).

 

(iii)                               Any insurance required to be maintained by
Tenant pursuant to this Lease shall be cancelled or terminated or shall expire
or shall be reduced or materially and adversely changed, except, in each case,
as permitted in this Lease.

 

(iv)                              Tenant shall not occupy or shall vacate the
Premises or shall fail to continuously operate its business at the Premises for
the permitted use set forth herein, whether or not Tenant is in monetary or
other default under this Lease.  Tenant’s vacating of the Premises shall not
constitute an Event of Default if, prior to vacating the Premises, Tenant has
made arrangements reasonably acceptable to Landlord to (a) ensure that Tenant’s
insurance for the Premises will not be voided or cancelled with respect to the
Premises as a result of such vacancy, (b) ensure that the Premises are secured
and not subject to vandalism, and (c) ensure that the Premises will be properly
maintained after such vacation.  Tenant shall inspect the Premises at least once
each month and report monthly in writing to Landlord on the condition of the
Premises.

 

9

--------------------------------------------------------------------------------


 

(v)                                 There shall occur any assignment, subleasing
or other transfer of Tenant’s interest in or with respect to this Lease except
as otherwise permitted in this Lease.

 

(vi)                              Tenant shall fail to discharge any lien placed
upon the Premises in violation of this Lease within 30 days after Tenant’s
actual notice that any such lien or encumbrance is filed against the Premises.

 

(vii)                           Tenant shall fail to comply with any provision
of this Lease other than those specifically referred to in this Paragraph 23,
and except as otherwise expressly provided herein, such default shall continue
for more than 30 days after Landlord shall have given Tenant written notice of
such default; provided, however, that in the event that such default cannot
reasonably be cured within such 30-day period, Tenant shall not be in default
hereunder so long as Tenant commences to cure such default during such
thirty-day period and diligently prosecutes it to completion, and subject to
Paragraph 33 hereof, completes such cure within 90 days.

 

24.                                 Landlord’s Remedies.  Upon each occurrence
of an Event of Default and so long as such Event of Default shall be continuing,
Landlord may at any time thereafter at its election: terminate this Lease or
Tenant’s right of possession, (but Tenant shall remain liable as hereinafter
provided) and/or pursue any other remedies at law or in equity.  Upon the
termination of this Lease or termination of Tenant’s right of possession, it
shall be lawful for Landlord, without formal demand or notice of any kind, to
re-enter the Premises by summary dispossession proceedings or any other action
or proceeding authorized by law and to remove Tenant and all persons and
property therefrom.  If Landlord re-enters the Premises, Landlord shall have the
right remove and store, all of the furniture, fixtures and equipment at the
Premises.

 

Except as otherwise provided in the next paragraph, if Tenant breaches this
Lease and abandons the Premises prior to the end of the term hereof, or if
Tenant’s right to possession is terminated by Landlord because of an Event of
Default by Tenant under this Lease, this Lease shall terminate.  Upon such
termination, Landlord may recover from Tenant the following, as provided in
Section 1951.2 of the Civil Code of California: (i) the worth at the time of
award of the unpaid Base Rent and other charges under this Lease that had been
earned at the time of termination; (ii) the worth at the time of award of the
amount by which the reasonable value of the unpaid Base Rent and other charges
under this Lease which would have been earned after termination until the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided; (iii) the worth at the time of the award by which the
reasonable value of the unpaid Base Rent and other charges under this Lease for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Tenant proves could have been reasonably avoided; and
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom.  As used herein, the following terms are defined: (a) the “worth at
the time of award” of the amounts referred to in Sections (i) and (ii) is
computed by allowing interest at the lesser of 18 percent per annum or the
maximum lawful rate.  The “worth at the time of award” of the amount referred to
in Section (iii) is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent;
(b) the “time of award” as used in clauses (i), (ii), and (iii) above is the
date on which judgment is entered by a court of competent jurisdiction; (c) The
“reasonable value” of the amount referred to in clause (ii) above is computed by
determining the mathematical product of (1) the “reasonable annual rental value”
(as defined herein) and (2) the number of years, including fractional parts
thereof, between the date of termination and the time of award.  The “reasonable
value” of the amount referred to in clause (iii) is computed by determining the
mathematical product of (1) the annual Base Rent and other charges under this
Lease and (2) the number of years including fractional parts thereof remaining
in the balance of the term of this Lease after the time of award.

 

Even though Tenant has breached this Lease and abandoned the Premises, this
Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession, and Landlord may enforce all its rights and
remedies under this Lease, including the right to recover rent as it becomes
due.  This remedy is intended to be the remedy described in California Civil
Code Section  1951.4 and the following provision from such Civil Code Section is
hereby repeated: “The Lessor has the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign, subject only to reasonable limitations).”  Any such payments due
Landlord shall be made upon demand therefor from time to time and Tenant agrees
that Landlord may file suit to recover any sums falling due from time to time. 
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect in writing to terminate this Lease for such previous breach.

 

Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be effected only by the written agreement of Landlord and Tenant.  Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same.  Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default.  A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord.  To
the greatest extent permitted by law, Tenant waives all right of redemption in
case Tenant shall be dispossessed by a judgment or by warrant of any court or
judge.  The terms “enter,” “re-enter,” “entry” or “re-entry,” as used in this
Lease, are not restricted to their technical legal meanings.  Any reletting of
the Premises shall be on such terms and conditions as Landlord in its sole

 

10

--------------------------------------------------------------------------------


 

discretion may determine (including without limitation a term different than the
remaining Lease Term, rental concessions, alterations and repair of the
Premises, lease of less than the entire Premises to any tenant and leasing any
or all other portions of the Project before reletting the Premises).  Landlord
shall not be liable, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet the Premises or collect rent due in
respect of such reletting; provided that Landlord has made commercially
reasonable efforts to relet the Premises and otherwise mitigate its damage;
provided, however, (a) Landlord shall not be obligated to accept any tenant
proposed by Tenant, (b) Landlord shall have the right to lease any other space
controlled by Landlord first, and (c) any proposed tenant shall meet all of
Landlord’s leasing criteria.

 

25.                                 Tenant’s Remedies/Limitation of Liability. 
Landlord shall not be in default hereunder unless Landlord fails to perform any
of its obligations hereunder within 30 days after written notice from Tenant
specifying such failure (unless such performance will, due to the nature of the
obligation, require a period of time in excess of 30 days, then after such
period of time as is reasonably necessary so long as Landlord is continuously
and diligently pursuing a cure).  If such default by Landlord shall occur,
Tenant may pursue any legal or equitable remedy for which it is entitled.  All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.  All obligations of Landlord under this Lease will be binding upon
Landlord only during the period of its ownership of the Premises and not
thereafter so long as any successor to Landlord has assumed Landlord’s
obligations in writing.  The term “Landlord” in this Lease shall mean only the
owner, for the time being of the Premises, and in the event of the transfer by
such owner of its interest in the Premises, such owner shall thereupon be
released and discharged from all obligations of Landlord thereafter accruing,
but such obligations shall be binding during the Lease Term upon each new owner
for the duration of such owner’s ownership.  Any liability of Landlord under
this Lease shall be limited solely to its interest in the Project, and in no
event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord.  Landlord’s interest in the Project shall be deemed to include:
(i) the rents or other income from the Project received by Landlord after Tenant
obtains a final judgment against Landlord, (ii) the net proceeds received by
Landlord from the sale or other disposition of all or any part of Landlord’s
right, title and interest in the Project after Tenant obtains a final judgment
against Landlord, (iii) the net proceeds received by Landlord from any
condemnation or conveyance in lieu of condemnation of all or any portion of the
Project after Tenant obtains a final judgment against Landlord, and (iv) the net
proceeds of insurance received by Landlord from any casualty loss of all or any
portion of the Project after Tenant obtains a final judgment against Landlord.

 

26.                                 Waiver of Jury Trial.  Intentionally
deleted.

 

27.                                 Subordination.  This Lease and Tenant’s
interest and rights hereunder are and shall be subject and subordinate at all
times to the lien of any mortgage, now existing or hereafter created on or
against the Project or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant. 
Tenant agrees, at the election of the holder of any such mortgage, to attorn to
any such holder.  Tenant agrees upon demand to execute, acknowledge and deliver
such instruments, confirming such subordination and such instruments of
attornment as shall be reasonably requested by any such holder.  Notwithstanding
the foregoing, any such holder may at any time subordinate its mortgage to this
Lease, without Tenant’s consent, by notice in writing to Tenant, and thereupon
this Lease shall be deemed prior to such mortgage without regard to their
respective dates of execution, delivery or recording and in that event such
holder shall have the same rights with respect to this Lease as though this
Lease had been executed prior to the execution, delivery and recording of such
mortgage and had been assigned to such holder.  The term “mortgage” whenever
used in this Lease shall be deemed to include deeds of trust, security
assignments and any other encumbrances, and any reference to the “holder” of a
mortgage shall be deemed to include the beneficiary under a deed of trust. 
Tenant shall not be obligated to subordinate this Lease or its interest therein
to any future mortgage, deed of trust or ground lease on the Project unless
concurrently with such subordination the holder of such mortgage or deed of
trust or the ground lessor under such ground lease agrees not to disturb
Tenant’s possession of the Premises under the terms of the Lease in the event
such holder or ground lessor acquires title to the Premises through foreclosure,
deed in lieu of foreclosure or otherwise.

 

28.                                 Mechanic’s Liens.  Tenant has no express or
implied authority to create or place any lien or encumbrance of any kind upon,
or in any manner to bind the interest of Landlord or Tenant in, the Premises or
to charge the rentals payable hereunder for any claim in favor of any person
dealing with Tenant, including those who may furnish materials or perform labor
for any construction or repairs.  Tenant covenants and agrees that it will pay
or cause to be paid all sums legally due and payable by it on account of any
labor performed or materials furnished in connection with any work performed on
the Premises and that it will save and hold Landlord harmless from all loss,
cost or expense based on or arising out of asserted claims or liens against the
leasehold estate or against the interest of Landlord in the Premises or under
this Lease.  Tenant shall give Landlord immediate written notice of the placing
of any lien or encumbrance against the Premises and cause such lien or
encumbrance to be discharged within 30 days of the filing or recording thereof;
provided, however, Tenant may contest such liens or encumbrances as long as such
contest prevents foreclosure of the lien or encumbrance and Tenant causes such
lien or encumbrance to be bonded or insured over in a manner satisfactory to
Landlord within such 30 day period.

 

29.                                 Estoppel Certificates.  Tenant agrees, from
time to time, within 10 days after request of Landlord, to execute and deliver
to Landlord, or Landlord’s designee, any estoppel certificate requested by
Landlord, stating that this Lease is in full force and effect, the date to which
rent has been paid, that Landlord is not in default hereunder (or specifying in
detail the nature of Landlord’s default), the termination date of this Lease and
such other matters pertaining to this Lease as may be reasonably requested by
Landlord.  Tenant’s obligation to furnish each estoppel certificate in a timely
fashion is a material inducement for Landlord’s execution of this Lease.  No
cure or grace period provided in this Lease shall apply to Tenant’s obligations
to timely deliver an estoppel certificate.  Notwithstanding the foregoing,
Tenant shall not be in default hereunder unless Tenant fails to timely deliver
an estoppel certificate to Landlord within 3 days following Landlord’s notice of
such failure.

 

11

--------------------------------------------------------------------------------


 

30.          Environmental Requirements.  Except for Hazardous Materials
contained in products used by Tenant in de minimis quantities for ordinary
cleaning and office purposes, Tenant shall not permit or cause any party to
bring any Hazardous Material upon the Premises or transport, store, use,
generate, manufacture or release any Hazardous Material in or about the Premises
without Landlord’s prior written consent.  Tenant, at its sole cost and expense,
shall operate its business in the Premises in strict compliance with all
Environmental Requirements and shall remediate in a manner satisfactory to
Landlord, acting in a reasonable manner, any Hazardous Materials released on or
from the Project by Tenant, its agents, employees, contractors, subtenants or
invitees.  Tenant shall complete and certify to disclosure statements as
requested by Landlord from time to time relating to Tenant’s transportation,
storage, use, generation, manufacture or release of Hazardous Materials on the
Premises.  The term “Environmental Requirements” means all applicable present
and future statutes, regulations, ordinances, rules, codes, judgments, orders or
other similar enactments of any governmental authority or agency regulating or
relating to health, safety, or environmental conditions on, under, or about the
Premises or the environment, including without limitation, the following:  the
Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; and all state and local counterparts
thereto, and any regulations or policies having the force of law promulgated or
issued thereunder.  The term “Hazardous Materials” means and includes any
substance, material, waste, pollutant, or contaminant listed or defined as
hazardous or toxic, under any Environmental Requirements, asbestos and
petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas).  As defined in Environmental Requirements, Tenant
is and shall be deemed to be the “operator” of the “facility” that Tenant
operates in or about the Premises during the Lease Term and the “owner” of all
Hazardous Materials brought on the Premises by Tenant, its agents, employees,
contractors or invitees, and the wastes, by-products, or residues generated,
resulting, or produced therefrom.

 

Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees or disturbed by Tenant, its agents, employees,
contractors, subtenants, assignees or invitees in breach of the requirements of
this Paragraph 30, regardless of whether such removal or management is required
by law) which are brought or recoverable against, or suffered or incurred by
Landlord as a result of any release of Hazardous Materials for which Tenant is
obligated to remediate as provided above or any other breach of the requirements
under this Paragraph 30 by Tenant, its agents, employees, contractors,
subtenants, assignees or invitees, regardless of whether Tenant had knowledge of
such noncompliance.  The obligations of Tenant under this Paragraph 30 shall
survive any termination of this Lease.

 

Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant’s compliance with Environmental Requirements,
its obligations under this Paragraph 30, or the environmental condition of the
Premises.  Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations.  Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement, in which
case Tenant shall reimburse Landlord for the reasonable cost of such inspection
and tests.  Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights that Landlord holds against Tenant.

 

Notwithstanding anything to the contrary in this Paragraph 30, Tenant shall have
no liability of any kind to Landlord as to Hazardous Materials on the Premises
prior to Tenant’s occupancy of the Premises or caused or permitted by
(i) Landlord, its agents, employees, contractors or invitees; or (ii) any other
tenants in the Project or their agents, employees, contractors, subtenants,
assignees or invitees; or (iii) any other person or entity located outside of
the Premises or the Project.

 

Landlord represents and warrants that Landlord, to its knowledge without further
inquiry, is unaware of any environmental conditions affecting the Premises.

 

31.          Rules and Regulations.  Tenant shall, at all times during the Lease
Term and any extension thereof, comply with all reasonable rules and regulations
at any time or from time to time established by Landlord covering use of the
Premises and the Project, provided, that such rules and regulations are applied
uniformly and non-discriminatorily, do not unreasonably interfere with Tenant’s
use of the Premises or Tenant’s parking rights hereunder, and do not materially
increase the obligations or decrease the rights of Tenant under this Lease.  The
current rules and regulations are attached hereto.  In the event of any conflict
between said rules and regulations and other provisions of this Lease, the other
terms and provisions of this Lease shall control.  Landlord shall not have any
liability or obligation for the breach of any rules or regulations by other
tenants in the Project, but shall uniformly enforce such rules and regulations
throughout the Project.

 

32.          Security Service.  Tenant acknowledges and agrees that, while
Landlord may patrol the Project, Landlord is not providing any security services
with respect to the Premises and that Landlord shall not be liable to Tenant
for, and Tenant waives any claim against Landlord with respect to, any loss by
theft or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises except as the same may result from the willful
misconduct of Landlord.

 

33.          Force Majeure.  Except for monetary obligations, neither party
shall be held responsible for delays in the performance of its obligations
hereunder when caused by strikes, lockouts, labor disputes, acts of God,
inability to obtain labor or materials or reasonable substitutes therefor,
governmental restrictions, governmental

 

12

--------------------------------------------------------------------------------


 

regulations, governmental controls, delay in issuance of permits, enemy or
hostile governmental action, civil commotion, fire or other casualty, and other
causes beyond the reasonable control of Landlord or Tenant, as the case may be
(“Force Majeure”).

 

34.          Entire Agreement.  This Lease constitutes the complete agreement of
Landlord and Tenant with respect to the subject matter hereof.  No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease.  This Lease may
not be amended except by an instrument in writing signed by both parties hereto.

 

35.          Severability.  If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby.  It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in terms to such illegal, invalid or unenforceable clause or
provision as may be possible and be legal, valid and enforceable.

 

36.          Brokers.  Each party represents and warrants to the other that it
has dealt with no broker, agent or other person in connection with this
transaction and that no broker, agent or other person brought about this
transaction, other than the broker, if any, set forth on the first page of this
Lease, and each party agrees to indemnify and hold the other harmless from and
against any claims by any other broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with the
indemnifying party with regard to this leasing transaction.

 

37.          Miscellaneous.                (a)           Any payments or charges
due from Tenant to Landlord hereunder shall be considered rent for all purposes
of this Lease.

 

(b)           If and when included within the term “Tenant,” as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant.

 

(c)           All notices required or permitted to be given under this Lease
shall be in writing and shall be sent by registered or certified mail, return
receipt requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses below,
and with a copy sent to Landlord at 4545 Airport Way, Denver, Colorado  80239. 
Either party may by notice given aforesaid change its address for all subsequent
notices.  Except where otherwise expressly provided to the contrary, notice
shall be deemed given upon delivery.

 

(d)           Except as otherwise expressly provided in this Lease or as
otherwise required by law, Landlord’s right to withhold any consent or approval
shall not be unreasonably withheld or delayed.

 

(e)           At Landlord’s request from time to time Tenant shall furnish
Landlord with true and complete copies of its most recent annual and quarterly
financial statements prepared by Tenant or Tenant’s accountants and any other
financial information or summaries that Tenant typically provides to its lenders
or shareholders.  Landlord hereby agrees to keep such financial information
confidential in accordance with, and subject to the terms of, a separate written
confidentiality agreement between Landlord and Tenant.

 

(f)            Neither this Lease nor a memorandum of lease shall be filed by or
on behalf of Tenant in any public record.  Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.

 

(g)           The normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.

 

(h)           The submission by Landlord to Tenant of this Lease shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.

 

(i)            Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, unless the context otherwise requires.  The captions
inserted in this Lease are for convenience only and in no way define, limit or
otherwise describe the scope or intent of this Lease, or any provision hereof,
or in any way affect the interpretation of this Lease.

 

(j)            Any amount not paid by Tenant within 5 days after notice from
Landlord to Tenant that such payment was due its due date in accordance with the
terms of this Lease shall bear interest from such due date until paid in full at
the lesser of the highest rate permitted by applicable law or 12 percent per
year; provided, however, that Landlord shall not be obligated to provide written
notice of such failure more than once in any consecutive 12-month period or
twice over the Lease Term.  It is expressly the intent of Landlord and Tenant at
all times to comply with applicable law governing the maximum rate or amount of
any interest payable on or in connection with this Lease.  If applicable law is
ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

 

13

--------------------------------------------------------------------------------


 

(k)           Construction and interpretation of this Lease shall be governed by
the laws of the state in which the Project is located, excluding any principles
of conflicts of laws.

 

(l)            Time is of the essence as to the performance of Landlord’s and
Tenant’s obligations under this Lease.

 

(m)          All exhibits and addenda attached hereto are hereby incorporated
into this Lease and made a part hereof.  In the event of any conflict between
such exhibits or addenda and the terms of this Lease, such exhibits or addenda
shall control.

 

(n)           In the event either party hereto initiates litigation to enforce
the terms and provisions of this Lease, the non-prevailing party in such action
shall reimburse the prevailing party for its reasonable attorney’s fees, filing
fees, and court costs.

 

38.          Landlord’s Lien/Security Interest.  Intentionally deleted.

 

39.          Limitation of Liability of Trustees, Shareholders, and Officers of
ProLogis.  Any obligation or liability whatsoever of ProLogis, a Maryland real
estate investment trust, which may arise at any time under this Lease or any
obligation or liability which may be incurred by it pursuant to any other
instrument, transaction, or undertaking contemplated hereby shall not be
personally binding upon, nor shall resort for the enforcement thereof be had to
the property of, its trustees, directors, shareholders, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort, or otherwise.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

 

LANDLORD:

 

 

 

 

 

 

Occam Networks, Inc., a Delaware corporation

 

PROLOGIS LIMITED PARTNERSHIP I, a

 

 

Delaware limited partnership

 

 

 

 

 

By:

ProLogis, a Maryland real estate

 

 

 

investment trust, its General Partner

 

 

 

 

 

 

By:

/s/ Robert Howard-Anderson

 

By:

/s/ W. Scott Lanson

Name:

Robert Howard-Anderson

 

Name:

W. Scott Lamson

Title:

Chief Executive Officer

 

Title:

Senior Vice President

 

 

 

Prior to the Commencement Date Address:

 

Address:

 

 

 

6868 Cortona Drive

 

47775 Fremont Blvd.

Santa Barbara, CA 93117

 

Fremont, CA 94538

 

 

 

Attn:

 

 

 

 

 

After the Commencement Date Address:

 

3185 Laurelview Drive

 

 

Fremont, CA  94538

 

 

 

 

 

Attn:

 

 

 

 

15

--------------------------------------------------------------------------------


 

Rules and Regulations

 

1.             The sidewalk, entries, and driveways of the Project shall not be
obstructed by Tenant, or its agents, or used by them for any purpose other than
ingress and egress to and from the Premises.

 

2.             Tenant shall not place any objects, including antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Project.

 

3.             Except for seeing-eye dogs, no animals shall be allowed in the
offices, halls, or corridors in the Project.

 

4.             Tenant shall not disturb the occupants of the Project or
adjoining buildings by the use of any radio or musical instrument or by the
making of loud or improper noises.

 

5.             If Tenant desires telegraphic, telephonic or other electric
connections in the Premises, Landlord or its agent will direct the electrician
as to where and how the wires may be introduced; and, without such direction, no
boring or cutting of wires will be permitted.  Any such installation or
connection shall be made at Tenant’s expense.

 

6.             Tenant shall not install or operate any steam or gas engine or
boiler, or other mechanical apparatus in the Premises, except as specifically
approved in the Lease.  The use of oil, gas or inflammable liquids for heating,
lighting or any other purpose is expressly prohibited.  Explosives or other
articles deemed extra hazardous shall not be brought into the Project.

 

7.             Parking any type of recreational vehicles is specifically
prohibited on or about the Project.  Further, parking any type of trucks,
trailers or other vehicles in the Premises is specifically prohibited.  Except
for the overnight parking of operative vehicles, no vehicle of any type shall be
stored in the parking areas at any time.  In the event that a vehicle is
disabled, it shall be removed within 48 hours.  There shall be no “For Sale” or
other advertising signs on or about any parked vehicle.  All vehicles shall be
parked in the designated parking areas in conformity with all signs and other
markings.  All parking will be open parking, and no reserved parking, numbering
or lettering of individual spaces will be permitted except as specified by
Landlord.

 

8.             Tenant shall maintain the Premises free from rodents, insects and
other pests.

 

9.             Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs or who shall in any manner do any act in violation
of the Rules and Regulations of the Project.

 

10.          Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness. 
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

 

11.          Tenant shall give Landlord prompt notice of any defects in the
water, lawn sprinkler, sewage, gas pipes, electrical lights and fixtures,
heating apparatus, or any other service equipment affecting the Premises.

 

12.          Tenant shall not permit storage outside the Premises, including
without limitation, outside storage of trucks and other vehicles, or dumping of
waste or refuse or permit any harmful materials to be placed in any drainage
system or sanitary system in or about the Premises.

 

13.          All moveable trash receptacles provided by the trash disposal firm
for the Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.

 

14.          No auction, public or private, will be permitted on the Premises or
the Project.

 

15.          No awnings shall be placed over the windows in the Premises except
with the prior written consent of Landlord.

 

16.          The Premises shall not be used for lodging, sleeping or cooking or
for any immoral or illegal purposes or for any purpose other than that specified
in the Lease.  No gaming devices shall be operated in the Premises.

 

17.          Tenant shall ascertain from Landlord the maximum amount of
electrical current which can safely be used in the Premises, taking into account
the capacity of the electrical wiring in the Project and the Premises and the
needs of other tenants, and shall not use more than such safe capacity. 
Landlord’s consent to the installation of electric equipment shall not relieve
Tenant from the obligation not to use more electricity than such safe capacity.

 

18.          Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage.

 

19.          Tenant shall not install or operate on the Premises any machinery
or mechanical devices of a nature not directly related to Tenant’s ordinary use
of the Premises and shall keep all such machinery free of vibration, noise and
air waves which may be transmitted beyond the Premises.

 

16

--------------------------------------------------------------------------------


 

ADDENDUM 1

 


BASE RENT ADJUSTMENTS


 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 14, 2008, BETWEEN

 

ProLogis Limited Partnership I, a Delaware limited partnership

and

Occam Networks, Inc., a Delaware corporation

 

Base Rent shall equal the following amounts for the respective periods set forth
below:

 

Period

 

Monthly Base Rent

 

 

 

 

 

June 1, 2008

to

 July 31, 2008

 

$

0.00

*

 

 

 

 

 

 

August 1, 2008

to

 July 31, 2009

 

$

32,040.00

 

 

 

 

 

 

 

August 1, 2009

to

 July 31, 2010

 

$

33,001.20

 

 

 

 

 

 

 

August 1, 2010

to

 July 31, 2011

 

$

33,991.24

 

 

 

 

 

 

 

August 1, 2011

to

 July 31, 2012

 

$

35,010.97

 

 

 

 

 

 

 

August 1, 2012

to

 July 31, 2013

 

$

36,061.30

 

 

 

 

 

 

 

August 1, 2013

to

 July 31, 2014

 

$

37,143.14

 

 

 

 

 

 

 

August 1, 2014

to

 July 31, 2015

 

$

38,257.44

 

 

--------------------------------------------------------------------------------

*Tenant shall be responsible for Operating Expenses during period of free rent.

 

17

--------------------------------------------------------------------------------


 

ADDENDUM 2

 


HVAC MAINTENANCE CONTRACT


 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 14, 2008, BETWEEN

 

ProLogis Limited Partnership I, a Delaware limited partnership

and

Occam Networks, Inc., a Delaware corporation

 

Paragraph 11, captioned “TENANT REPAIRS,” is revised to include the following:

 

Tenant agrees to enter into and maintain through the term of the Lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating and air conditioning systems and equipment within  the 
Premises.  Landlord requires a qualified HVAC contractor perform this work.  A
certificate must be provided to the Landlord upon occupancy of the leased
Premises.

 

The service contract must become effective within thirty (30) days of occupancy,
and service visits should be performed on a quarterly basis.  Landlord suggests
that Tenant send the following list to a qualified HVAC contractor to be assured
that these items are included in the maintenance contract:

 

1.                                      Adjust belt tension;

2.                                      Lubricate all moving parts, as
necessary;

3.                                      Inspect and adjust all temperature and
safety controls;

4.                                      Check refrigeration system for leaks and
operation;

5.                                      Check refrigeration system for moisture;

6.                                      Inspect compressor oil level and crank
case heaters;

7.                                      Check head pressure, suction pressure
and oil pressure;

8.                                      Inspect air filters and replace when
necessary;

9.                                      Check space conditions;

10.                               Check condensate drains and drain pans and
clean, if necessary;

11.                               Inspect and adjust all valves;

12.                               Check and adjust dampers;

13.                               Run machine through complete cycle.

 

18

--------------------------------------------------------------------------------


 

ADDENDUM 3

 

MOVE-OUT CONDITIONS

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 14, 2008, BETWEEN

 

ProLogis Limited Partnership I, a Delaware limited partnership

and

Occam Networks, Inc., a Delaware corporation

 

Per Paragraph 21, Tenant is obligated to check and address prior to move-out of
the Premises the following items. Landlord expects to receive the Premises in a
well maintained condition, with normal wear and tear of certain areas
acceptable.  The following list is designed to assist Tenant in the move-out
procedures but is not intended to be all inclusive.

 

1.             All lighting is to be placed into good working order. This
includes replacement of bulbs, ballasts, and lenses as needed.

 

2.             All truck doors and dock levelers should be serviced and placed
in good operating order.  This would include the necessary replacement of any
dented truck door panels and adjustment of door tension to insure proper
operation.  All door panels which are replaced need to be painted to match the
Building standard.

 

3.             All structural steel columns in the warehouse and office should
be inspected for damage.  Repairs of this nature should be pre-approved by the
Landlord prior to implementation.

 

4.             Heating/air-conditioning systems should be placed in good working
order, including the necessary replacement of any parts to return the unit to a
well maintained condition.  This includes warehouse heaters and exhaust fans.
Upon move-out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition.  Replacement of parts and/or
equipment shall be considered a capital expenditure and shall be subject to the
terms of Section 11.

 

5.             All holes in the sheet rock walls should be repaired prior to
move-out.

 

6.             The carpets and vinyl tiles should be in a clean condition and
should not have any holes or chips in them.  Landlord will accept normal wear on
these items provided they appear to be in a maintained condition.

 

7.             Facilities should be returned in a clean condition which would
include cleaning of the coffee bar, restroom areas, windows, and other portions
of the space.

 

8.             The warehouse should be in broom clean condition with all
inventory and racking removed.  There should be no protrusion of anchors from
the warehouse floor and all holes should be appropriately patched.  If
machinery/equipment is removed, the electrical lines should be properly
terminated at the nearest junction box.

 

9.             All exterior windows with cracks or breakage should be replaced.

 

10.          The Tenant shall provide keys for all locks on the Premises,
including front doors, rear doors, and interior doors.

 

11.          Items that have been added by the Tenant and affixed to the
Building will remain the property of Landlord, unless agreed otherwise.  This
would include but is not limited to mini-blinds, air conditioners, electrical,
water heaters, cabinets, flooring, etc.  Please note that if modifications have
been made to the space, such as the addition of office areas, subject to
Paragraph 12 of the Lease, Landlord retains the right to have the Tenant remove
these at Tenant’s expense.

 

12.          All electrical systems should be left in a safe condition that
conforms to code. Bare wires and dangerous installations should be corrected
prior to move-out.

 

13.          All plumbing fixtures should be in good working order, including
the water heater. Faucets and toilets should not leak.

 

14.          All dock bumpers must be left in place and well secured.

 

19

--------------------------------------------------------------------------------


 

ADDENDUM 4

 


RENEWAL OPTION

(BASEBALL ARBITRATION)

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 14, 2008, BETWEEN

 

ProLogis Limited Partnership I, a Delaware limited partnership

and

Occam Networks, Inc., a Delaware corporation

 

(a)           Provided that as of the time of the giving of the Extension Notice
and the Commencement Date of the Extension Term, (x) Tenant is the Tenant
originally named herein (or a Tenant Affiliate or a transferee pursuant to a
Permitted Transfer), (y)  Tenant (or a Tenant Affiliate or a transferee pursuant
to a Permitted Transfer) actually occupies substantially all of the Premises
initially demised under this Lease and any space added to the Premises, and
(z) no Event of Default exists, or would exist but for the passage of time or
the giving of notice, or both; then Tenant shall have the right to extend the
Lease Term for an additional term of 5 years (such additional term is
hereinafter called the “Extension Term”) commencing on the day following the
expiration of the Lease Term (hereinafter referred to as the “Commencement Date
of the Extension Term”).  Tenant must give Landlord notice (hereinafter called
the “Extension Notice”) of its election to extend the term of the Lease Term at
least 9 months, but not more than 12 months, prior to the scheduled expiration
date of the Lease Term.

 

(b)           The Base Rent payable by Tenant to Landlord during the Extension
Term shall be the greater of:

 

(i)            the Base Rent in effect on the expiration of the Lease Term (if
the Base Rent is stated as an annual or other periodic rate, adjusted for the
length of the Lease Term), and

 

(ii)           the Fair Market Rent, as defined and determined pursuant to
Paragraphs (c), (d), and (e) below.

 

(c)           The term “Fair Market Rent” shall mean the Base Rent, expressed as
an annual rent per square foot of floor area, which Landlord would have received
from leasing the Premises for the Extension Term to an unaffiliated person which
is not then a tenant in the Project, assuming that such space were to be
delivered in “as-is” condition, and taking into account the rental which such
other tenant would most likely have paid for such premises, including market
escalations,  provided that Fair Market Rent shall not in any event be less than
the Base Rent for the Premises as of the expiration of the Lease Term.  Fair
Market Rent shall not be reduced by reason of any costs or expenses saved by
Landlord by reason of Landlord’s not having to find a new tenant for the
Premises (including without limitation brokerage commissions, cost of
improvements necessary to prepare the space for such tenant’s occupancy, rent
concession, or lost rental income during any vacancy period).  Fair Market Rent
means only the rent component defined as Base Rent in the Lease and does not
include reimbursements and payments by Tenant to Landlord with respect to
operating expenses and other items payable or reimbursable by Tenant under the
Lease.  In addition to its obligation to pay Base Rent (as determined herein),
Tenant shall continue to pay and reimburse Landlord as set forth in the Lease
with respect to such operating expenses and other items with respect to the
Premises during the Extension Term.  The arbitration process described below
shall be limited to the determination of the Base Rent and shall not affect or
otherwise reduce or modify the Tenant’s obligation to pay or reimburse Landlord
for such operating expenses and other reimbursable items.

 

(d)           Landlord shall notify Tenant of its determination of the Fair
Market Rent (which shall be made in Landlord’s sole discretion and shall in any
event be not less than the Base Rent in effect as of the expiration of the Lease
Term) for the Extension Term, and Tenant shall advise Landlord of any objection
within 10 days of receipt of Landlord’s notice.  Failure to respond within the
10-day period shall constitute Tenant’s acceptance of such Fair Market Rent.  If
Tenant objects, Landlord and Tenant shall commence negotiations to attempt to
agree upon the Fair Market Rent within 30 days of Landlord’s receipt of Tenant’s
notice.  If the parties cannot agree, each acting in good faith but without any
obligation to agree, then the Lease Term shall not be extended and shall
terminate on its scheduled termination date and Tenant shall have no further
right hereunder or any remedy by reason of the parties’ failure to agree unless
Tenant or Landlord invokes the arbitration procedure provided below to determine
the Fair Market Rent.

 

(e)           Arbitration to determine the Fair Market Rent shall be in
accordance with the Real Estate Valuation Arbitration Rules of the American
Arbitration Association.  Unless otherwise required by state law, arbitration
shall be conducted in the metropolitan area where the Project is located by a
single arbitrator unaffiliated with either party.  Either party may elect to
arbitrate by sending written notice to the other party and the Regional Office
of the American Arbitration Association within 5 days after the 30-day
negotiating period provided in Paragraph (d), invoking the binding arbitration
provisions of this paragraph.  Landlord and Tenant shall each submit to the
arbitrator their respective proposal of Fair Market Rent.  The arbitrator must
choose between the Landlord’s proposal and the Tenant’s proposal and may not
compromise between the two or select some other amount.  Notwithstanding any
other provision herein, the Fair Market Rent determined by the arbitrator shall
not be less than, and the arbitrator shall have no authority to determine a Fair
Market Rent less than, the Base Rent in effect as of the scheduled expiration of
the Lease Term.  The cost of the arbitration shall be paid by Landlord if the
Fair Market Rent is that proposed by Landlord and by Tenant if the Fair Market
Rent is that proposed by Tenant; and shall be borne equally otherwise.  If the
arbitrator has not determined the Fair Market Rent as of the end of the Lease
Term, Tenant shall pay 105 percent of the Base Rent in effect under the Lease as
of the end of the Lease Term until the

 

20

--------------------------------------------------------------------------------


 

Fair Market Rent is determined as provided herein.  Upon such determination,
Landlord and Tenant shall make the appropriate adjustments to the payments
between them.

 

(f)            The parties consent to the jurisdiction of any appropriate court
to enforce the arbitration provisions of this Addendum and to enter judgment
upon the decision of the arbitrator.

 

(g)           Except for the Base Rent as determined above, Tenant’s occupancy
of the Premises during the Extension Term shall be on the same terms and
conditions as are in effect immediately prior to the expiration of the initial
Lease Term; provided, however, Tenant shall have no further right to extend the
Lease Term pursuant to this addendum or to any allowances, credits or abatements
or options to expand, contract, renew or extend the Lease.

 

(h)           If Tenant does not send the Extension Notice within the period set
forth in Paragraph (a) Tenant’s right to extend the Lease Term shall
automatically terminate.  Time is of the essence as to the giving of the
Extension Notice and the notice of Tenant’s objection under Paragraph (d).

 

(i)            Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the Extension Term.  The Premises shall be tendered on
the Commencement Date of the Extension Term in “as-is” condition.

 

(j)            If the Lease is extended for the Extension Term, then Landlord
shall prepare and Tenant shall execute an amendment to the Lease confirming the
extension of the Lease Term and the other provisions applicable thereto.

 

(k)           If Tenant exercises its right to extend the term of the Lease for
the Extension Term pursuant to this Addendum, the term  “Lease Term” as used in
the Lease, shall be construed to include, when practicable, the Extension Term
except as provided in (g) above.

 

21

--------------------------------------------------------------------------------


 

ADDENDUM 5

 


LETTER OF CREDIT FOR SECURITY DEPOSIT


 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 14, 2008, BETWEEN

 

ProLogis Limited Partnership I, a Delaware limited partnership

and

Occam Networks, Inc., a Delaware corporation

 

The Security Deposit shall be in the form of an unconditional, irrevocable
letter of credit from a bank reasonably acceptable to Landlord in the form
attached here as Exhibit D (“Letter of Credit”).  The Letter of Credit shall
either provide that it does not expire until the 61st day following the end of
the Lease Term or, if it is for less than the full term of the Lease, shall be
renewed by Tenant at least 60 days prior to its expiration during the term of
the Lease.  Subject to the provisions of this Addendum 5, the Letter of Credit
shall provide that it may be drawn down upon by Landlord at any time Landlord
delivers its site draft to the bank.  If Landlord sells or conveys the Premises,
Tenant shall, at Landlord’s request, cooperate in having the Letter of Credit
transferred to the purchaser.  If the Letter of Credit is ever drawn upon by
Landlord pursuant to the terms of the Lease and this Addendum, Tenant shall
within ten (10) days thereafter cause the letter of credit to be restored to its
original amount.

 

Notwithstanding anything contained herein to the contrary, in the event Tenant
fails to renew the Letter of Credit in accordance with the terms and conditions
as set forth in this Addendum, or in the event that Tenant shall commence any
proceeding for relief, as defined in Paragraph 23(ii) of the Lease, an immediate
Event of Default shall be deemed to have occurred, without the requirement of
notice or opportunity to cure, in which case Landlord may immediately draw down
on the Letter of Credit.  Notwithstanding the foregoing, Landlord shall only
draw on the Letter of Credit following an Event of Default and only to the
extent required to cure the Event of Default.  In the event that Landlord draws
upon the Letter of Credit solely due to Tenant’s failure to renew the Letter of
Credit at least thirty (30) days before its expiration (i) such failure to renew
shall not constitute a default hereunder and (ii) Tenant shall at any time
thereafter be entitled to provide Landlord with a replacement Letter of Credit
that satisfies the requirements hereunder, at which time Landlord shall return
the cash proceeds of the original Letter of Credit drawn by Landlord.

 

Provided no Event of Default has occurred more than twice during the Lease Term,
Tenant shall have the right to reduce the Letter of Credit in accordance with
the following schedule:

 

Lease Term

 

Amount of Letter of Credit

 

Lease Execution – July 31, 2011

 

$

300,000

 

August 1, 2011 – July 21, 2012

 

$

200,000

 

August 1, 2012 – July 21, 2013

 

$

100,000

 

August 1, 2013 – July 21, 2015

 

$

45,000

 

 

After the 62nd month of the Lease Term and for the remainder of the Lease Term
and 61 days following the end of the Lease Term, assuming all reductions set
forth in the immediately preceding paragraph have been taken, the Security
Deposit shall remain in the form of a Letter of Credit in the amount of
$45,000.00.

 

22

--------------------------------------------------------------------------------


 

ADDENDUM 6

 

EARLY ACCESS FOR

FIXTURIZATION BY TENANT

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 14, 2008, BETWEEN

 

ProLogis Limited Partnership I, a Delaware limited partnership

and

Occam Networks, Inc., a Delaware corporation

 

Landlord shall allow Tenant access to the premises upon full execution of the
Lease Agreement for purposes of commencing the Tenant-Made Alterations,
installing Tenant’s Trade Fixtures and otherwise making the Premises ready for
occupancy such that Tenant can commence business operations on the Commencement
Date.  Notwithstanding anything to the contrary in this Lease, no Base Rent or
Operating Expenses shall be due in connection with such early occupancy.  Prior
to delivery of the Premises, Tenant must provide Landlord with a compliant
Certificate of Insurance required under the terms of the Lease Agreement. 
Furthermore, such occupancy or work in the Premises shall be in accordance with
the provisions governing Tenant-Made Alterations and Trade Fixtures in the
Lease, and shall be subject to Tenant providing to Landlord satisfactory
evidence of insurance for personal injury and property damage related to such
installations and satisfactory payment arrangements with respect to
installations permitted hereunder.

 

23

--------------------------------------------------------------------------------


 

ADDENDUM 7

 

STORAGE AND USE OF PERMITTED HAZARDOUS MATERIALS

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED MARCH 14, 2008, BETWEEN

 

ProLogis Limited Partnership I, a Delaware limited partnership

and

Occam Networks, Inc., a Delaware corporation

 

1.            Permitted Hazardous Materials and Use.  Tenant has requested
Landlord’s consent to use the Hazardous Materials listed below in its business
at the Premises (“Permitted Hazardous Materials”).  Subject to the conditions
set forth herein, Landlord hereby consents to the Use (hereinafter defined) of
the Permitted Hazardous Materials.  Any Permitted Hazardous Materials on the
Premises will be generated, used, received, maintained, treated, stored, or
disposed in a manner consistent with good engineering practice and in compliance
with all Environmental Requirements.

 

Permitted Hazardous Materials (quantities not to exceed a maximum of one
(1) gallon):

 

1.     Isoproyl Alcohol

2.     Denatured Alcohol

3.     2-Propanol

4.     Methel Ethel Ketone

5.     Paint Thinner

6.     Lacquer Thinner

7.     Meller-Stephenson MS-260

8.     Meller-Stephenson MS-730M

9.     Meller-Stephenson MS-381

10.  Meller-Stephenson MS-381M

11.  No clean flux Kester 979

12.  No clean flux Kester 959T

13.  No clean flux Alpha NR205

14.  3M HFE-7100DL

15.  3-in-1 oil

16.  No. 10 Velocity Spindle Oil

17.  Mapp gas and tourch

18.  Loctite 712

19.  Loctite 7387

20.  Loctite 382

21.  Loctite 7452

22.  Eyesaline concentrate eye wash

 

The storage, uses or processes involving the Permitted Hazardous Materials
(“Use”) are described below.

 

Use (if limited to receiving and storage, so specify):

 

1.  Used in bench test procedures and well as equipment cleaning and
maintenance.

 

2.            No Current Investigation.  Tenant represents and warrants that it
is not currently subject to an inquiry, regulatory investigation, enforcement
order, or any other proceeding regarding the generation, use, treatment,
storage, or disposal of a Hazardous Material.

 

3.            Notice and Reporting.  Tenant immediately shall notify Landlord in
writing of any spill, release, discharge, or disposal of any Hazardous Material
in, on or under the Premises or the Project.  All reporting obligations imposed
by Environmental Requirements are strictly the responsibility of Tenant.  Tenant
shall supply to Landlord within 5 business days after Tenant first receives or
sends the same, copies of all claims, reports, complaints, notices, warnings or
asserted violations relating in any way to Tenant’s use of the Premises.

 

4.            Indemnification.  Tenant’s indemnity obligation under the Lease
with respect to Hazardous Materials shall include indemnification for the
liabilities, expenses and other losses described therein as a result of the Use
of the Hazardous Materials or the breach of Tenant’s obligations or
representations set forth above.  It is the intent of this provision that Tenant
be strictly liable to Landlord as a result of the Use of Hazardous Materials
without regard to the fault or negligence of Tenant, Landlord or any third
party.

 

5.            Disposal Upon Lease Termination.  At the expiration or earlier
termination of the Lease, Tenant, at its sole cost and expense, shall: 
(i) remove and dispose off-site any drums, containers, receptacles, structures,
or tanks storing or containing Hazardous Materials (or which have stored or
contained Hazardous Materials) and the contents thereof; (ii) remove, empty, and
purge all underground and above ground storage tank systems, including connected
piping, of all vapors, liquids, sludges and residues; and (iii) restore the
Premises to its original condition.  Such activities shall be performed in
compliance with all Environmental Requirements and to the satisfaction of

 

24

--------------------------------------------------------------------------------


 

Landlord.  Landlord’s satisfaction with such activities or the condition of the
Premises does not waive, or release Tenant from, any obligations hereunder.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN

 

GATEWAY CORPORATE CENTER

 

[g84541kk05i001.gif]

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FLOOR PLAN

 

3185 Laurelview Court, Fremont CA  94538

Approximately 36,000 square feet

 

[g84541kk05i002.gif]

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

INITIAL TENANT-MADE ALTERATIONS

 

DEMO PLAN

 

 

[g84541kk05i003.gif]

 

28

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

INITIAL TENANT-MADE ALTERATIONS

 

CONCEPTUAL FLOOR PLAN

 

[g84541kk05i004.gif]

 

29

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SIGN CRITERIA

 

GATEWAY CORPORATE CENTER

 

WINDOW IDENTIFICATION SIGNS:

 

Each Tenant will be allowed one window sign placed either to the left or the
right of the entrance door, whichever provides the best visibility.

 

Company names, logos or symbols will be allowed in this area-color and size to
be determined by the Tenant.  All other copy in this area except for logos or
symbols will be white vinyl pressure sensitive letters.

 

Copy must start at 5’ from grade, working down to no more than 3 1/2’ from
grade.  Sign layout including copy, sizes and color must be approved by the
building management.  Management reserves the right to deny any copy or color it
considers unsuitable.

 

One security decal only may be applied to the front door glass in the lower
corner if the Tenant so desires.  All exterior alarm bells are to be mounted to
the rear of the building only.

 

DIRECTORY SIGN IDENTIFICATION:

 

A monument directory sign has been provided for each building.  If only one
Tenant occupies an entire building, that Tenant shall be allowed to utilize the
entire directory  sign area for their pressure sensitive, matte, Pearl Gray
vinyl letters with a letter height suitable for the area allowed, and logo if so
desired, also in Pearl Gray.  Address numbers must be utilized in layout.  Both
sides of the directory sign shall be utilized in the same manner, must be
lettered identically.  Tenant can use any font.  The address font is Futora.

 

If two or more Tenants occupy a building, signs shall be shared equally by the
number of tenants within the building, utilizing pressure sensitive, matte,
Pearl Gray vinyl letters with a letter height suitable for the area allowed.  A
logo will be allowed if so desired ( to be consistent with window 
identification sign) of the company name also in Pearl Gray.  A thin line will
divide the areas between tenants

 

If three (3) or more tenants occupy the building, the sign shall be shared
equally by number of tenants.  Signs shall consist of 4” Futura Bold Pearl Grey,
pressure sensitive vinyl lettering.  Directory signs shall list the street
number and the company names only, no slogans or symbols allowed.

 

REAR LOADING SIGNS:

 

Each Tenant will be allowed to identify its rear door for shipping and receiving
purposes.  The company name shall be placed on a
36” x 24” aluminum panel adjacent to the rear doors.

 

Copy shall consist of 3” dark gray vinyl capital letters only in Futura Bold
style.  Company names and logos only are allowed.

 

Management reserves the right to deny any copy it considers unsuitable.  Layout
is to be approved by building management.  The cost of all lettering and logos
will be the responsibility of the Tenant.  No other signs are allowed in the
windows or doors.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LETTER OF CREDIT

 

[LETTERHEAD OF LETTER OF CREDIT BANK]

 

                                     ,        

 

[Name of Landlord                ]

 

 

Attention:

 

Re:          Irrevocable Transferable Letter of Credit

 No.                                

 

Beneficiary:

 

By order of our client,                          (the “Applicant”), we hereby
establish this Irrevocable Transferable Letter of Credit No.               in
your favor for an amount up to but not exceeding the aggregate sum of
                                       and No/100 Dollars ($                  )
(as reduced from time to time in accordance with the terms hereof, the “Letter
of Credit Amount”), effective immediately, and expiring on the close of business
at our office at the address set forth above one year from the date hereof
unless renewed as hereinafter provided.

 

Funds under this Letter of Credit are available to you on or prior to the expiry
date against presentation by you of your (i) sight drafts drawn on us in the
form of Annex 1 hereto, indicating this Letter of Credit number and (ii) request
in the form of Annex 2 hereto (such sight draft and request, together referred
to as a “Drawing Request”), sight draft(s), completed and signed by one of your
officers.  Presentation of your Drawing Requests may be made by you to us at the
address set forth above or may be made by facsimile transmission, to the
following facsimile number                .You may present to us one or more
Drawing Requests from time to time prior to the expiry date in an aggregate
amount not to exceed the Letter of Credit Amount then in effect (it being
understood that the honoring by us of each Drawing Request shall reduce the
Letter of Credit Amount then in effect).

 

This Letter of Credit will be automatically renewed for a one-year period upon
the expiration date set forth above and upon each anniversary of such date,
unless at least sixty (60) days prior to such expiration date, or prior to any
anniversary of such date, we notify both you and the Applicant in writing by
certified mail that we elect not to so renew the Letter of Credit.  In the event
that we elect not to renew the Letter of Credit, if a replacement letter of
credit is not provided pursuant to the Lease, you may immediately draw down on
the full amount of the Letter of Credit by presentation of your Drawing
Request.  Further, in the event that the Applicant commences any proceeding for
relief as defined in the Lease Agreement, you may immediately draw down on the
full amount of the Letter of Credit by presentation of your Drawing Request.

 

This Letter of Credit sets forth in full the terms of our undertaking and such
undertaking shall not in any way be modified, amended or amplified by reference
to any document or instrument referred to herein or in which this Letter of
Credit is referred to or to which this Letter of Credit relates, and no such
reference shall be deemed to incorporate herein by reference any document or
instrument.

 

All bank charges and commissions incurred in this transaction are for the
Applicant’s account.

 

This Letter of Credit is transferable by you and your successors and assigns any
number of times in its entirety and not in part, but only by delivery to us of a
Notice of Assignment in the form of Annex 3 hereto.

 

We hereby agree with the drawers, endorsers, and bona fide holders of drafts
drawn under and in compliance with the terms of this Letter of Credit that such
drafts will be duly honored upon presentation to the drawee from our own funds
and not the funds of the Applicant and shall be available to such drawers,
endorsers, and bona fide holders, as the case may be, on or before noon, New
York time, on the Business Day (defined below) next following the date on which
such drafts are received by us.  “Business Day” shall mean any day which is not
a Saturday, Sunday or day on which we are required or authorized by law to be
closed in New York, New York.

 

To the extent not inconsistent with the express terms hereof, this Letter of
Credit shall be governed by, and construed in accordance with, the terms of the
Uniform Customs and Practice for Commercial Documentary Credits (1993 Revision),
I.C.C. Publication No. 500 (the “UCP 500”) and as to matters not governed by the
UCP 500, this Letter of Credit shall be governed by and construed in accordance
with the laws of the State of New York`.

 

 

Very truly yours,

 

 

 

[NAME OF LETTER OF CREDIT BANK]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

31

--------------------------------------------------------------------------------


 

ANNEX 1

 

 

SIGHT DRAFT

 

                                ,        

 

For value received, at sight pay to the order of [         NAME OF
LANDLORD            ], the sum of [Amount in words] [Amount in Figures] United
States Dollars drawn under [Name of Letter of Credit Bank] Irrevocable
Transferable Letter of Credit No.                 dated
                              ,             .

 

 

 

 

[NAME OF LANDLORD]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

32

--------------------------------------------------------------------------------


 

ANNEX 2

 

DRAWING REQUEST

 

 

                                ,        

 

[NAME AND ADDRESS OF LETTER

OF CREDIT BANK]

 

Re:  Irrevocable Transferable Letter of Credit No.          (the “Letter of
Credit”)

 

The undersigned (the “Beneficiary”), hereby certifies to [Name of Letter of
Credit Bank] (the “Issuer”) that:

 

(a)           The Beneficiary is making a request for payment in lawful currency
of the United States of America under Irrevocable Transferable Letter of Credit
No.                 (the “Letter of Credit”) in the amount of $        .

 

(b)           The Letter of Credit Amount (as defined in the Letter of Credit)
as of the date hereof and prior to payment of the amount demanded in this
Drawing Request is $        .  The amount requested by this Drawing Request does
not exceed the Letter of Credit Amount.

 

(c)           Demand is made for payment under the Letter of Credit as a result
of the occurrence and continuation of an Event of Default (as defined in the
Lease Agreement) or as a result of non-renewal of the Letter of Credit or as a
result of the Applicant commencing a proceeding of relief (as defined in the
Lease Agreement) and the Beneficiary is entitled under the Lease Agreement to
draw upon the Letter of Credit in the requested amount.

 

Please wire transfer the proceeds of the drawing to the following account of the
Beneficiary at the financial institution indicated below:

 

 

 

Unless otherwise defined, all capitalized terms used herein have the meanings
provided in, or by reference in, the Letter of Credit.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Drawing
Request as of this

 

                     day of                               ,             .

 

 

 

[NAME OF LANDLORD]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

33

--------------------------------------------------------------------------------


 

ANNEX 3

 

NOTICE OF ASSIGNMENT

 

                                           ,        

 

[NAME AND ADDRESS OF

LETTER OF CREDIT BANK]

 

Re:  Irrevocable Transferable Letter of Credit No.

 

The undersigned (the “Beneficiary”), hereby notifies [Name of Letter of Credit
Bank] (the “Issuer”) that it has irrevocably assigned the above-referenced
Letter of Credit to          (the “Assignee”) with an address at
                                 effective as of the date the Issuer receives
this Notice of Assignment.  The Assignee acknowledges and agrees that the Letter
of Credit Amount may have been reduced pursuant to the terms thereof, and that
the Assignee is bound by any such reduction.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Assignment as of this        day of                               ,
            .

 

 

[NAME OF LANDLORD ]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Agreed:

 

 

 

 

 

[Assignee]

 

 

 

34

--------------------------------------------------------------------------------